 



Exhibit 10.1

EXECUTION COPY

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

RECEIVABLES SALE AGREEMENT

DATED AS OF DECEMBER 28, 2004

AMONG

USF FINANCE COMPANY LLC
AS THE SELLER,

USF CORPORATION,
AS THE INITIAL SERVICER,

ABN AMRO BANK N.V.,
AS THE AGENT AND AS THE WINDMILL PURCHASER AGENT,

THE OTHER PURCHASER AGENTS
FROM TIME TO TIME PARTY HERETO,

THE RELATED BANK PURCHASERS
FROM TIME TO TIME PARTY HERETO,

WINDMILL FUNDING CORPORATION, AS A CONDUIT PURCHASER,

USF ASSURANCE CO. LTD., AS A PURCHASER

AND

THE OTHER PURCHASERS
FROM TIME TO TIME PARTY HERETO



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I Purchases from Seller and Settlements
    1  
Section 1.1 Sales
    1  
Section 1.2 Interim Liquidations
    3  
Section 1.3 Selection of Discount Rates and Tranche Periods
    4  
Section 1.4 Fees and Other Costs and Expenses
    5  
Section 1.5 Maintenance of Sold Interest; Deemed Collection
    5  
Section 1.6 Reduction in Commitments
    6  
Section 1.7 Optional Repurchases
    7  
Section 1.8 Assignment of Purchase Agreement
    7  
Section 1.9 Repurchases
    7  
ARTICLE II Sales to and purchases from Windmill; Allocations
    8  
Section 2.1 Required Purchases from Windmill
    8  
Section 2.2 Purchases by Windmill
    8  
Section 2.3 Allocations and Distributions
    9  
ARTICLE III Administration and Collections
    11  
Section 3.1 Appointment of Servicer
    11  
Section 3.2 Duties of Servicer
    12  
Section 3.3 Reports
    13  
Section 3.4 Lock-Box Arrangements
    13  
Section 3.5 Enforcement Rights
    13  
Section 3.6 Servicer Fee
    14  
Section 3.7 Responsibilities of the Seller
    15  
Section 3.8 [Reserved]
    15  
Section 3.9 Indemnities by the Servicer
    15  
ARTICLE IV Representations and Warranties
    16  
Section 4.1 Seller Representations and Warranties
    16  
Section 4.2 Servicer Representations and Warranties
    18  
Section 4.3 USF Assurance Representations and Warranties
    19  
ARTICLE V Covenants
    20  
Section 5.1 Covenants of the Seller
    20  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

              Page
Section 5.2 Covenants of the Servicer
    25  
ARTICLE VI Indemnification
    28  
Section 6.1 Indemnities by the Seller
    28  
Section 6.2 Increased Cost and Reduced Return
    29  
Section 6.3 Other Costs and Expenses
    30  
Section 6.4 Withholding Taxes
    31  
Section 6.5 Payments and Allocations
    31  
ARTICLE VII Conditions Precedent
    31  
Section 7.1 Conditions to Closing
    31  
Section 7.2 Conditions to Each Purchase
    32  
Section 7.3 Conditions to Initial Purchase of USF Assurance
    33  
ARTICLE VIII The Agent
    34  
Section 8.1 Appointment and Authorization
    34  
Section 8.2 Delegation of Duties
    35  
Section 8.3 Exculpatory Provisions
    35  
Section 8.4 Reliance by Agent
    35  
Section 8.5 Assumed Payments
    36  
Section 8.6 Notice of Termination Events
    36  
Section 8.7 Non-Reliance on Agent, Purchaser Agents and Other Purchasers
    37  
Section 8.8 Agents and Affiliates
    37  
Section 8.9 Indemnification
    37  
Section 8.10 Successor Agent
    38  
ARTICLE IX Miscellaneous
    38  
Section 9.1 Termination
    38  
Section 9.2 Notices
    38  
Section 9.3 Payments and Computations
    39  
Section 9.4 Sharing of Recoveries
    39  
Section 9.5 Right of Setoff
    39  
Section 9.6 Amendments
    40  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

              Page
Section 9.7 Waivers
    40  
Section 9.8 Successors and Assigns; Participations; Assignments
    41  
Section 9.9 Commercial Reasonableness
    42  
Section 9.10 Confidentiality
    42  
Section 9.11 Agreement Not to Petition
    43  
Section 9.12 Excess Funds
    43  
Section 9.13 No Recourse
    44  
Section 9.14 Headings; Counterparts
    44  
Section 9.15 Cumulative Rights and Severability
    44  
Section 9.16 Governing Law; Submission to Jurisdiction
    44  
Section 9.17 Waiver of Trial by Jury
    44  
Section 9.18 USA Patriot Act Notice
    44  
Section 9.19 Entire Agreement
    45  

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

                  Page
Schedules
  Description    
 
       
Schedule I
  Definitions    
Schedule II
  Related Bank and Commitments of Related Bank Purchasers    
Schedule III
  Asset Based Performance Ratios    
Schedule IV
  Fiscal Months    
Schedule 4.2(f)
  Litigation    
 
       
Exhibits
  Description    
 
       
Exhibit A
  Form of Incremental Purchase Request    
Exhibit B
  [Reserved]    
Exhibit C
  Form of Notification of Assignment from the Windmill Committed Purchasers to
Windmill    
Exhibit D
  Form of Periodic Report    
Exhibit E
  Addresses and Names of Seller and the Originators    
Exhibit F
  Form of Bermuda Counsel Opinion    
Exhibit G
  Lock-Boxes and Lock-Box Banks    
Exhibit H
  Form of Lock-Box Agreement    
Exhibit I
  Compliance Certificate    
Exhibit J
  Credit and Collection Policies    

-iv-



--------------------------------------------------------------------------------



 



RECEIVABLES SALE AGREEMENT

     Receivables Sale Agreement, dated as of December 28, 2004 (this
“Agreement”), among USF Finance Company LLC, a Delaware limited liability
company, as Seller (the “Seller”), USF Corporation, a Delaware corporation, as
the Initial Servicer (the “Initial Servicer”), ABN AMRO Bank N.V., as the
Windmill Purchaser Agent and as administrative agent for the Purchasers (the
“Agent”), the other Purchaser Agents from time to time party hereto, the Related
Bank Purchasers from time to time party hereto, Windmill Funding Corporation, as
a Conduit Purchaser (“Windmill”), USF Assurance Co. Ltd. (“USF Assurance”) and
the other Purchasers from time to time party hereto. Certain capitalized terms
used herein, and certain rules of construction, are defined in Schedule I. The
Related Bank Purchasers/Liquidity Banks for each Uncommitted Conduit Purchaser
and each Committed Purchaser and their Commitments and the Purchaser Group
Limits for each Purchaser Group are listed on Schedule II.

     The parties hereto agree as follows:

ARTICLE I

PURCHASES FROM SELLER AND SETTLEMENTS

          Section 1.1 Sales.

     (a) The Sold Interest. Subject to the terms and conditions hereof, the
Seller may, from time to time before the Termination Date, request that one or
more Purchasers (or, in the case of an Uncommitted Purchaser, only if such
Uncommitted Purchaser denies such request or is unable to fund, request that the
Related Bank Purchasers, if any, for such Uncommitted Purchaser) make purchases
of an undivided percentage ownership interest in the Receivables and all related
Collections. Upon any such request, subject to the terms and conditions of this
Agreement, (i) the Uncommitted Purchasers may, in their sole discretion,
purchase such interest, or, if any such Uncommitted Purchaser decides not to
purchase such interest, the Related Bank Purchasers, if any, of such Uncommitted
Purchaser shall purchase such interest, and (ii) the Committed Purchasers shall
purchase such interest.

Such interest shall be transferred to the Agent, as representative of the
applicable Purchaser. Any such purchase (a “Purchase") shall be made by each
relevant Purchaser remitting funds to the Agent’s Account, pursuant to Section
1.1(c) or by the Servicer remitting Collections to the Seller pursuant to
Section 1.1(d). The aggregate percentage ownership interest so acquired by a
Purchaser in the Receivables and related Collections (its “Purchase Interest")
shall equal at any time the following quotient:

I + PR

--------------------------------------------------------------------------------

NRB

where:

             

  I   =   the outstanding Investment of such Purchaser at such time;

 



--------------------------------------------------------------------------------



 



             

  PR   =   the Purchaser Reserve for such Purchaser at such time; and
 
           

  NRB   =   the Net Receivables Balance at such time.

Except during a Liquidation Period for a Purchaser, such Purchaser’s Purchase
Interest will change whenever its Investment, its Purchaser Reserve or the Net
Receivables Balance changes. During a Liquidation Period for a Purchaser its
Purchase Interest shall remain constant, except for redeterminations to reflect
Investment acquired from or transferred to a Purchaser under Article II. The sum
of all Purchasers’ Purchase Interests at any time is referred to herein as the
“Sold Interest”, which at any time is the aggregate percentage ownership
interest then held by the Purchasers in the Receivables and Collections.

     (b) Uncommitted Purchaser Purchase Option and Committed Conduit Purchaser
Commitments. Subject to Section 1.1(d) concerning Reinvestment Purchases, at no
time will an Uncommitted Purchaser have any obligation to make a Purchase. Each
Committed Purchaser severally hereby agrees, subject to Section 7.2 and the
other terms and conditions hereof, to make Purchases before the Termination
Date, to the extent (i) its Investment would not thereby exceed its Commitment,
(ii) the sum of all Investments of Purchasers in its Purchaser Group would not
thereby exceed the applicable Group Limit, (iii) the Aggregate Investment would
not thereby exceed the Purchase Limit, and (iv) the Matured Aggregate Investment
would not thereby exceed the Aggregate Commitments. The first Purchase and each
additional Purchase not made from Collections pursuant to Section 1.1(d) is
referred to herein as an “Incremental Purchase.” Each Purchase made by a
Purchaser with the proceeds of Collections in which it has a Purchase Interest,
which does not increase the outstanding Investment of such Purchaser, is
referred to herein as a “Reinvestment Purchase.”

     (c) Incremental Purchases. In order to request an Incremental Purchase from
a Purchaser (including any Incremental Purchase the proceeds of which will be
used to make a Repurchase from any Purchaser pursuant to Section 1.9), the
Seller must provide to such Purchaser or, if applicable, the related Purchaser
Agent an irrevocable written request (including by telecopier or other facsimile
communication) substantially in the form of Exhibit A, by 10:00 a.m. (Chicago
time) three Business Days before the requested date (the “Purchase Date”) of
such Purchase, specifying (i) the requested Purchase Date (which must be a
Business Day), (ii) the requested amount (the “Purchase Amount”) of such
Purchase, which must be in a minimum amount of $1,000,000 and multiples thereof
(or, if less, an amount equal to the Maximum Incremental Purchase Amount) and
such Purchaser’s Percentage Factor which shall exist immediately following the
consummation of such sale. Each Purchaser Agent shall promptly notify the
related Purchasers from which a Purchase is requested of the contents of such
request. If a portion of an Incremental Purchase is requested from an
Uncommitted Purchaser and such Uncommitted Purchaser determines, in its sole
discretion, to make the requested portion of such Incremental Purchase, such
Uncommitted Purchaser shall transfer to the Agent’s Account its requested
Purchase Amount by no later than 12:00 noon (Chicago time) on the Purchase Date.
If a portion of an Incremental Purchase is requested from a Committed Purchaser
or the Related Bank Purchasers for a Purchaser Group, subject to Section 7.2 and
the other terms and conditions hereof, such Committed Purchaser or such Related
Bank Purchasers for a Purchaser Group shall transfer its requested Purchase
Amount into the Agent’s Account by no later than 12:00 noon

2



--------------------------------------------------------------------------------



 



(Chicago time) on the Purchase Date. The Agent shall promptly transfer to the
Seller Account the proceeds of any Incremental Purchase delivered into the
Agent’s Account.

     (d) Reinvestment Purchases. Unless an Uncommitted Purchaser has provided to
the Agent, its Purchaser Agent, the Seller, and the Servicer a notice (which
notice shall be delivered not less than one Business Day prior to the cessation
of Reinvestment Purchases) still in effect that it no longer wishes to make
Reinvestment Purchases (in which case such Uncommitted Purchaser’s Reinvestment
Purchases, but not those of its Related Bank Purchasers, if any, or any
Committed Purchaser, shall cease), at any time before the Termination Date when
no Interim Liquidation is in effect, then on each day that any Collections are
received by the Servicer a Purchaser’s Purchase Interest in such Collections
shall automatically be used to make a Reinvestment Purchase by such Purchaser,
but only to the extent such Reinvestment Purchase would not cause such
Purchaser’s Investment to increase above the amount of such Investment at the
start of the day plus any Incremental Purchases made by such Purchaser on that
day. An Uncommitted Purchaser may revoke any notice provided under the first
sentence of this Section 1.1(d) by notifying the Agent, its Purchaser Agent, the
Seller, and the Servicer that it will make Reinvestment Purchases. If at any
time any Uncommitted Purchaser other than USF Assurance delivers a notice that
it no longer wishes to make Reinvestment Purchases pursuant to this
Section 1.1(d) and USF Assurance then, or at any time during the related
Liquidation Period, holds any Investment, then USF Assurance shall be deemed to
have delivered the same notice at the same time and Reinvestment Purchases shall
cease for such Uncommitted Purchaser and USF Assurance at the same time and for
the same period. USF Assurance may not revoke any such notice deemed to have
been given pursuant to the preceding sentence until such time as the Uncommitted
Purchaser which gave the notice pursuant to the first sentence of this
Section 1.1(d) has revoked its notice.

     (e) Security Interest. To secure all of the Seller’s obligations under the
Transaction Documents, the Seller hereby grants to the Agent (for the benefit of
the Purchasers) a security interest in all of the Seller’s right, title and
interest in, to and under all Receivables now existing and hereafter arising,
all Collections, the Lock-Box Accounts, the Lock-Boxes, the Purchase Agreement,
and all proceeds of the foregoing.

     (f) Calculation of Percentage Factor. The Percentage Factor represented by
each Purchase Interest shall be recomputed or deemed recomputed as of the
opening of business of the Servicer on each Business Day. Each such Percentage
Factor shall remain constant from the time as of which any such recomputation is
made or deemed made until the time as of which the next such recomputation if
any, shall be made or deemed made. The Percentage Factor represented by any
Purchase Interest, as recomputed or deemed recomputed as of the Business Day
immediately preceding the Termination Date, shall remain constant at all times
on and after the Termination Date. Such Percentage Factor shall become zero only
at such time as all Investment and all other amounts due to the Purchasers shall
have been reduced to zero. The Servicer shall at all times maintain information
sufficient to make the foregoing recomputations and deemed recomputations.

          Section 1.2 Interim Liquidations

3



--------------------------------------------------------------------------------



 



     (a) Optional. The Servicer may at any time direct that Reinvestment
Purchases cease and that an Interim Liquidation commence for any Purchaser by
giving the Agent and each Purchaser Agent, at least three (3) Business Days
written (including telecopy or other facsimile communication) notice specifying
the date on which the Interim Liquidation shall commence and, if desired, when
such Interim Liquidation shall cease before the Termination Date (identified as
a specific date or as when the Aggregate Investment is reduced to a specified
amount). The Servicer may not direct that an Interim Liquidation commence with
respect to any Purchaser unless the Servicer shall have delivered the
Certification required by Section 7.2 (e). If the Servicer does not so specify
the date on which an Interim Liquidation shall cease, it may cause such Interim
Liquidation to cease at any time before the Termination Date, subject to
Section 1.2(b) below, by notifying the Agent and the related Purchaser Agent in
writing (including by telecopy or other facsimile communication) at least three
(3) Business Days before the date on which it desires such Interim Liquidation
to cease; provided that the Servicer shall not cause any Interim Liquidation to
cease if the requirement of Section 7.2(e)(iv) would not be satisfied as a
result thereof.

     (b) Mandatory. If at any time before the Termination Date any condition in
Section 7.2 is not fulfilled, the Servicer shall immediately notify the Agent
and each Purchaser Agent, whereupon Reinvestment Purchases shall cease and an
Interim Liquidation shall commence, which shall only cease upon the Servicer
confirming to the Agent that the conditions in Section 7.2 are fulfilled.

        Section 1.3 Selection of Discount Rates and Tranche Periods. (a) All
Investment of each Purchaser Group shall be allocated to one or more Tranches
reflecting the Discount Rates at which such Investment accrues Discount and the
Tranche Periods for which such Discount Rates apply. Not later than (1)
concurrently with any request for an Incremental Purchase from the Related Bank
Purchasers and USF Assurance, (2) 3:00 p.m., Chicago time, one Business Day
prior to the expiration of any Tranche Period applicable to any Investment of
each Related Bank Purchaser or USF Assurance if the requested Tranche Period is
a Prime Tranche and (3) 10:00 a.m., Chicago time, two Business Days prior to the
expiration of any Tranche Period applicable to any Investment of each Related
Bank Purchaser if the requested Tranche Period is a Eurodollar Tranche, the
Seller may select the Discount Rate(s) and Tranche Period(s) to be applicable to
such Investment. All Investment (i) of each Conduit Purchaser shall, and USF
Assurance may, accrue Discount at the CP Rate and (ii) of the Related Bank
Purchasers and USF Assurance may accrue Discount at either the Eurodollar Rate
or the Prime Rate, in all cases as established for each Tranche Period
applicable to such Investment. Each Tranche shall be in the minimum amount of
$100,000 and in multiples thereof or, in the case of Discount accruing at the
Prime Rate, in any amount of Investment that otherwise has not been allocated to
another Tranche Period. Any Investment of each Purchaser Group not allocated to
a Tranche Period shall accrue Discount at the Prime Rate. During the continuance
of a Termination Event, any outstanding Investment of any Purchaser Group shall
accrue Discount at the greater of the Eurodollar Rate and the Prime Rate. On
each Settlement Date, the Seller shall pay to the Agent (for the benefit of each
Conduit Purchaser and, if USF Assurance’s Investment is accruing Discount at the
CP Rate, USF Assurance) an aggregate amount equal to all accrued and unpaid
Discount in respect of the Investment of such Purchaser for the immediately
preceding Discount Period. All Discount accrued during a

4



--------------------------------------------------------------------------------



 



     Tranche Period for a Related Bank Purchaser or USF Assurance shall be paid
by the Seller to the Agent (for the benefit of the Related Bank Purchasers and
USF Assurance) on the last day of such Tranche Period or, for a Eurodollar
Tranche with a Tranche Period of more than three months, 90 days after the
commencement, and on the last day, of such Tranche Period.

     (b) If, by the time required in Section 1.3(a), the Seller fails to select
a Tranche Period for any Investment of any Purchaser Group, the related
Purchaser Agent may, in its sole discretion, select such Tranche Period. If, by
the time required in Section 1.3(a), the Seller fails to select a Discount Rate
or Tranche Period for any Investment of the Related Bank Purchasers, such amount
of Investment shall automatically accrue Discount at the Prime Rate for a three
Business Day Tranche Period. Any Investment purchased from a Conduit Purchaser
pursuant to Section 2.1 shall have a Tranche Period of three Business Days and
shall accrue Discount at the Prime Rate.

     (c) If any Related Bank Purchaser determines (i) that maintenance of any
Eurodollar Tranche would violate any applicable law or regulation or (ii) that
deposits of a type and maturity appropriate to match fund any of such Related
Bank Purchaser’s Eurodollar Tranches are not available, then the Agent, upon the
direction of such Related Bank Purchaser, shall suspend the availability of, and
terminate any outstanding, Eurodollar Tranche so affected. All Investment
allocated to any such terminated Eurodollar Tranche shall be reallocated to a
Prime Tranche.

        Section 1.4 Fees and Other Costs and Expenses. (a) The Seller shall pay
to each Purchaser Agent for the benefit of its Purchaser Group, such amounts as
agreed to with the Seller in the Fee Letter for such Purchaser Group.

     (b) If the amount of Investment of any Purchaser Group allocated to any CP
Tranche or Eurodollar Tranche is reduced before the last day of its Tranche
Period, or if a requested Incremental Purchase at the Eurodollar Rate does not
take place on its scheduled Purchase Date, the Seller shall pay the Early
Payment Fee to each Purchaser in the applicable Purchaser Group that had its
Investment so reduced or scheduled Purchase not made.

     (c) Investment shall be payable solely from Collections and from amounts
payable under Sections 1.1(c) (to the extent such Incremental Purchase is made
in connection with any Repurchase and the proceeds thereof are applied in
accordance with Section 1.9), 1.5, 1.7 and 6.1 (to the extent amounts paid under
Section 6.1 indemnify against reductions in or non-payment of Receivables) or
from other amounts available to the Seller. The Seller shall pay, as a full
recourse obligation, all other amounts payable hereunder and under the Fee
Letters, including all Discount, fees described in clauses (a) and (b) above and
amounts payable under Article VI.

        Section 1.5 Maintenance of Sold Interest; Deemed Collection.

     (a) General. If at any time before the Termination Date, the Net
Receivables Balance is less than the sum of the Aggregate Investment (or, if a
Termination Event exists, the Matured Aggregate Investment) plus the Reserve,
the Seller shall promptly (but not later than three Business Days after the
Seller becomes aware of such condition) pay to the Agent an amount equal to such
deficiency for application to reduce the Investments of the Purchasers ratably
in accordance with the principal amount of their respective Investments, applied
pro rata among the

5



--------------------------------------------------------------------------------



 



outstanding Tranches. Any amount so applied to reduce Windmill’s Investment
shall be deposited in the Special Transaction Subaccount.

     (b) Deemed Collections. If on any day the outstanding balance of a
Receivable is reduced or cancelled as a result of any defective or rejected
services, any cash discount or adjustment (including as a result of the
application of any special refund or other discounts or any reconciliation), any
setoff or credit (whether such claim or credit arises out of the same, a
related, or an unrelated transaction) or other similar reason not arising from
the financial inability of the Obligor to pay undisputed indebtedness, the
Seller shall be deemed to have received on such day a Collection on such
Receivable in the amount of such reduction or cancellation. If any
representation, warranty or covenant of the Seller related to a Receivable set
forth in Section 4.1(e), (f), (j), or (l) or Section 5.1(g), (h) or (i) is not
true or is not satisfied, the Seller shall be deemed to have received on such
day a Collection in the amount of the outstanding balance of such Receivable.
All such Collections deemed received by the Seller under this Section 1.5(b)
shall be remitted by the Seller to the Servicer in accordance with Section
5.1(i).

     (c) Adjustment to Sold Interest. Notwithstanding the foregoing, at any time
before the Termination Date that the Seller is deemed to have received any
Collection under Section 1.5(b) (“Deemed Collections”) that derive from a
Receivable that is otherwise reported as an Eligible Receivable, so long as no
Liquidation Period then exists (unless such Liquidation Period only applies to
an Uncommitted Purchaser pursuant to Section 1.1(d)), the Seller may satisfy its
obligation to deliver such amount to the Servicer by instead notifying the Agent
that the Sold Interest should be recalculated by decreasing the Net Receivables
Balance by the amount of such Deemed Collections, so long as such adjustment
does not cause the Sold Interest to exceed 100%.

     (d) Payment Assumption. Unless an Obligor otherwise specifies (by reference
to a particular invoice or otherwise) or another application is required by
contract or law, any payment received by the Seller from any Obligor shall be
applied as a Collection of Receivables of such Obligor (starting with the oldest
such Receivable) and remitted to the Servicer as such.

        Section 1.6 Reduction in Commitments. The Seller may, upon five (5)
days’ notice to the Agent and each Purchaser Agent, reduce the Aggregate
Commitment in increments of $1,000,000, so long as the Aggregate Commitment at
all times equals at least the outstanding Matured Aggregate Investments of all
Purchaser Groups. Each such reduction in the Aggregate Commitment shall ratably
reduce the Commitment of each Committed Purchaser and shall ratably reduce the
Purchase Limit and Group Limits of all Purchaser Groups that include Committed
Purchasers so that (i) the Commitments of the Related Bank Purchasers of each
Purchaser Group remains at least 102% of the Group Limit for such Purchaser
Group, (ii) the Group Limit for each Purchaser Group is not less than the sum of
the Investments of Purchasers in such Purchaser Group, and (iii) the Purchase
Limit is not less then the outstanding Aggregate Investment. The Group Limit for
the USF Assurance Purchaser Group shall be reduced such that it shall equal the
aggregate of the Group Limits for all other Purchaser Groups.

6



--------------------------------------------------------------------------------



 



        Section 1.7 Optional Repurchases. At any time that the Aggregate
Investment is less than 10% of the Aggregate Commitment in effect on the date
hereof, the Initial Servicer may, upon five (5) days’ notice to the Agent and
each Purchaser Agent, purchase the entire Sold Interest from the Purchasers at a
price equal to the outstanding Matured Aggregate Investment and all other
amounts then owed hereunder.

        Section 1.8 Assignment of Purchase Agreement. The Seller hereby assigns
and otherwise transfers to the Agent (for the benefit of the Agent, each
Purchaser Agent, each Purchaser and any other Person to whom any amount is owed
hereunder), all of the Seller’s right, title and interest in, to and under the
Purchase Agreement. The Seller shall file and record all financing statements,
continuation statements and other documents required to perfect or protect such
assignment. This assignment includes (a) all monies due and to become due to the
Seller from any Originator under or in connection with the Purchase Agreement
(including fees, expenses, costs, indemnities and damages for the breach of any
obligation or representation related to either such agreement) and (b) all
rights, remedies, powers, privileges and claims of the Seller against any
Originator under or in connection with the Purchase Agreement. All provisions of
the Purchase Agreement shall inure to the benefit of, and may be relied upon by,
the Agent, each Purchaser Agent, each Purchaser and each such other Person. At
any time after a Servicer Replacement Event or Termination Event, the Agent
shall have the sole right to enforce the Seller’s rights and remedies under the
Purchase Agreement to the same extent as the Seller could absent this
assignment, but without any obligation on the part of the Agent, any Purchaser
Agent, any Purchaser or any other such Person to perform any of the obligations
of the Seller under the Purchase Agreement (or any of the promissory notes
executed thereunder). All amounts distributed to the Seller under the Purchase
Agreement from Receivables sold to the Seller thereunder shall constitute
Collections hereunder and shall be applied in accordance herewith.

        Section 1.9 Repurchases. (a) So long as no Potential Termination Event
or Termination Event shall have occurred or shall result therefrom and subject
to the conditions precedent set forth in Section 7.2, USF Assurance may require
that the Seller repurchase all or any portion of its Purchase Interest (a “USF
Assurance Repurchase”) upon at least five (5) Business Days’ prior written
notice to the Agent, the Purchaser Agents, the Seller and the Servicer
indicating the amount of the USF Assurance Repurchase and the date of such
requested USF Assurance Repurchase. The Seller shall request an Incremental
Purchase from one or more other Purchasers in the aggregate amount of such
Repurchase in accordance with Section 1.1(c) in order to make such USF Assurance
Repurchase and the Seller shall use the proceeds of any such Incremental
Purchase to make such USF Assurance Repurchase. The Seller shall not be required
to make any USF Assurance Repurchase, if after giving effect thereto and any
related Incremental Purchases, the Coverage Ratio shall exceed 100% or if the
conditions precedent set forth in Section 7.2 related to such Repurchase or
related Incremental Purchase are not satisfied.

            (b) So long as no Potential Termination Event or Termination Event
shall have occurred and subject to the conditions precedent set forth in
Section 7.2, the Seller may repurchase all or any portion of any Purchaser’s
Purchase Interest (a “Seller Repurchase”) upon at least three (3) Business Days’
prior written notice to the Agent, the Purchaser Agents, the

7



--------------------------------------------------------------------------------



 



Seller and the Servicer indicating the amount of the Seller Repurchase and the
date of such requested Seller Repurchase. The Seller may request an Incremental
Purchase from one or more other Purchasers in the aggregate amount of such
Repurchase in accordance with Section 1.1(c) in order to make such Seller
Repurchase and, if an Incremental Purchase is so requested, the Seller shall use
the proceeds of any such Incremental Purchase to make such Seller Repurchase.
The Seller shall not make any Seller Repurchase, if after giving effect thereto
and any related Incremental Purchases, the Coverage Ratio shall exceed 100% or
if the conditions precedent set forth in Section 7.2 related to such Repurchase
or related Incremental Purchase are not satisfied.

ARTICLE II

SALES TO AND PURCHASES FROM WINDMILL; ALLOCATIONS

        Section 2.1 Required Purchases from Windmill. (a) Windmill may, at any
time, and on the earlier of the Termination Date and ten Business Days following
the Agent and Windmill learning of a continuing Termination Event, Windmill
shall, sell to its Committed Purchasers pursuant to the Windmill Transfer
Agreement any percentage designated by Windmill of Windmill’s Investment and its
related Windmill Settlement (each, a “Put”).

     (b) Any portion of Windmill’s Investment and related Windmill Settlement
purchased by a Committed Purchaser shall be considered part of such Purchaser’s
Investment and related Windmill Settlement from the date of the relevant Put.
Immediately upon any purchase by its Committed Purchasers of any portion of
Windmill’s Investment, the Seller shall pay to the Agent (for the ratable
benefit of such Purchasers) an amount equal to the sum of (i) the assigned
Windmill Settlement and (ii) all unpaid Discount owed to Windmill (whether or
not then due) to the end of each applicable Tranche Period to which any
Investment being Put has been allocated, (iii) all accrued but unpaid fees
(whether or not then due) payable to Windmill in connection herewith at the time
of such purchase and (iv) all accrued and unpaid costs, expenses and indemnities
due to Windmill from the Seller in connection herewith.

     (c) The proceeds from each Put received by Windmill (other than, if
applicable, amounts described in clauses (iii) and (iv) of the last sentence of
Section 2.1(b)), shall be transferred into the Special Transaction Subaccount
and used solely to pay that portion of the outstanding commercial paper of
Windmill issued to fund or maintain the Investment of Windmill so transferred.
Until used to pay Windmill’s commercial paper notes, all proceeds of any Put
pursuant to this Section shall be invested in Permitted Investments. All
earnings on such Permitted Investments shall be promptly remitted to the Seller.

        Section 2.2 Purchases by Windmill. If the Seller requests an increase in
Windmill’s Investment when any Windmill Committed Purchaser has any outstanding
Investment, Windmill shall determine the amount, if any, by which it desires to
increase its Investment (the “Desired Increase”) and shall so notify the
Windmill Purchaser Agent. If Windmill has a Desired Increase, the Windmill
Purchaser Agent shall deliver to the Windmill Committed Purchasers a
notification of assignment in substantially the form of Exhibit C and, before
purchasing any additional Investment from the Seller, Windmill shall purchase in
full the Investment of the Windmill Committed Purchasers, at a purchase price
equal to such Investment plus accrued and unpaid Discount thereon. As a
condition to any such sale of

8



--------------------------------------------------------------------------------



 



Investment by Windmill Committed Purchasers to Windmill, the Seller must pay the
Early Payment Fee then owed to such Windmill Committed Purchasers. Any sale from
any Windmill Committed Purchaser to Windmill pursuant to this Section 2.2 shall
be without recourse, representation or warranty except for the representation
and warranty that the Investment sold by such Windmill Committed Purchaser is
free and clear of any Adverse Claim created or granted by such Windmill
Committed Purchaser and that such Windmill Committed Purchaser has not suffered
a Bankruptcy Event.

        Section 2.3 Allocations and Distributions.

     (a) Non-Reinvestment Periods. Before the Termination Date unless an Interim
Liquidation is in effect, on each day during a period that an Uncommitted
Purchaser is not making Reinvestment Purchases (as established under
Section 1.1(d)), the Servicer (i) shall set aside and hold solely for the
benefit of the applicable Uncommitted Purchaser (or deliver to the applicable
Purchaser Agent, if so instructed pursuant to Section 3.2(a)) such Uncommitted
Purchaser’s Purchase Interest in all Collections received on such day and (ii)
shall distribute on the last day of each Tranche Period to which such
Uncommitted Purchaser’s Investment has been allocated to the applicable
Purchaser Agent (for the benefit of such Uncommitted Purchaser) the amounts so
set aside up to the amount of such Uncommitted Purchaser’s Purchase Amount and,
to the extent not already paid in full, all Discount thereon and all other
amounts then due from the Seller in connection with such Purchase Amount and the
applicable Tranche Period. Prior to the occurrence of the Servicer Replacement
Event, it is understood and agreed that amounts set aside and held for the
benefit of an Uncommitted Purchaser as provided in the first sentence of this
section need not be segregated from other funds of the Seller or the Servicer.

     (b) Interim Liquidations. On each day during any Interim Liquidation with
respect to any Purchaser, the Servicer shall set aside and hold solely for the
account of the related Purchaser Agent, for the benefit of such Purchaser, to
the extent provided below (or deliver to such Purchaser Agent, if so instructed
pursuant to Section 3.2(a)) and for the account of the Agent, all Collections
received on such day and such portion of Collections shall be allocated as
follows:

          (i) first, if such date is a Settlement Date, the Servicer Fee owing
to the Servicer;

          (ii) second, ratably to each Purchaser all Discount due to each
Purchaser;

          (iii) third, ratably to each Purchaser for which an Interim
Liquidation has been declared based on the ratio each such Purchaser’s
outstanding Investment bears to the aggregate Investments of all Purchasers for
which an Interim Liquidation has been declared until the Investment of each such
Purchaser has been paid in full;

          (iv) fourth, ratably to each Purchaser Group until all other amounts
(other than Investment) owed to each Purchaser Group under the Transaction
Documents have been paid in full;

          (v) fifth, ratably to the Agent and such Purchaser Agent until all
amounts owed to such Persons under the Transaction Documents have been paid in
full;

9



--------------------------------------------------------------------------------



 



          (vi) sixth, to any other Person to whom any amounts are owed (other
than Investment) under the Transaction Documents until all such amounts have
been paid in full; and

          (vii) seventh, to the Seller (or as otherwise required by applicable
law).

Unless an Interim Liquidation has ended by such date (in which case Reinvestment
Purchases shall resume to the extent provided in Section 1.1(d)), on each
Settlement Date (unless otherwise instructed by a Purchaser Agent pursuant to
Section 3.2(a)), the Servicer shall pay to the appropriate parties, from such
set aside Collections, all amounts allocated to the related Settlement Period
and all Settlement Periods that ended before such date, due in accordance with
the priorities in clauses (i), (ii) and (iii) above. Amounts held in any
Purchaser Agent’s account shall be invested in Permitted Investments pending
distribution, and all proceeds of such Permitted Investments shall be
distributed as Collections as provided in this Section 2.3(b). No distributions
shall be made to pay amounts under clauses (v), (vi) and (vii) above until
sufficient Collections have been set aside to pay all amounts described in
clauses (i), (ii), (iii) and (iv) that may become payable for all outstanding
Settlement Periods. All distributions shall be made ratably within each priority
level in accordance with the respective amounts then due each Person (or group
of Persons) included in such level. As provided in Section 1.4(c) all interest
and other amounts payable hereunder other than Investment are payable by the
Seller. If any part of the Sold Interest in any Collections is applied to pay
any such amounts other than Investment pursuant to this Section 2.3(b) and the
Sold Interest has not been repaid in full if required to be paid in full at such
time, the Seller shall pay to the Servicer the amount so applied for
distribution as part of Collections.

     (c) Termination Date. On each day on and after the Termination Date, the
Servicer shall set aside and hold solely for the account of each Purchaser
Agent, for the benefit of its Purchaser Group, to the extent provided below (or
deliver to the Agent, if so instructed pursuant to Section 3.2(a)) and for the
account of the Agent, all Collections received on such day and such Collections
shall be allocated as follows:

          (i) first, if such date is a Settlement Date, the Servicer Fee owing
to the Servicer;

          (ii) second, ratably to each Purchaser in any Purchaser Group (other
than the USF Assurance Purchaser Group) for which the aggregate Percentage
Factors of the Purchasers in such Purchaser Group are greater than such
Purchaser Group’s Ratable Share, until the Investments of each Purchaser in each
such Purchaser Group are reduced such that the aggregate Percentage Factors of
the Purchasers in such Purchaser Group equals such Purchaser Group’s Ratable
Share;

          (iii) third, ratably to each Purchaser until all Investment of, and
Discount due but not paid to, each Purchaser has been paid in full;

          (iv) fourth, ratably to each Purchaser until all other amounts owed
under the Transaction Documents to such Purchaser have been paid in full;

10



--------------------------------------------------------------------------------



 



          (v) fifth, ratably to the Agent and each Purchaser Agent until all
amounts owed under the Transaction Documents to such Persons have been paid in
full;

          (vi) sixth, to any other Person to whom any amounts are owed under the
Transaction Documents until all such amounts have been paid in full; and

          (vii) seventh, to the Seller (or as otherwise required by applicable
law).

On each Settlement Date (unless otherwise instructed by a Purchaser Agent
pursuant to Section 3.2(a)), the Servicer shall pay to the appropriate parties,
from such set aside Collections, all amounts allocated to the related Settlement
Period and all Settlement Periods that ended before such date, due in accordance
with the priorities in clauses (i), (ii), (iii) and (iv) above. Amounts held in
the Agent’s account shall be invested in Permitted Investments pending
distribution, and all proceeds of such Permitted Investments shall be
distributed as Collections as provided in this Section 2.3(b). No distributions
shall be made to pay amounts under clauses (v), (vi) and (vii) above until
sufficient Collections have been set aside to pay all amounts described in
clauses (i), (ii), (iii) and (iv) that may become payable for all outstanding
Settlement Periods. All distributions shall be made ratably within each priority
level in accordance with the respective amounts then due each Person (or group
of Persons) included in such level unless otherwise agreed by the Purchaser
Agents. As provided in Section 1.4(c) all interest and other amounts payable
hereunder other than Investment are payable by the Seller. If any part of the
Sold Interest in any Collections is applied to pay any such amounts other than
Investment pursuant to this Section 2.3(c) and the Sold Interest has not been
repaid in full, the Seller shall pay to the Servicer the amount so applied for
distribution as part of Collections.

ARTICLE III

ADMINISTRATION AND COLLECTIONS

        Section 3.1 Appointment of Servicer. (a) The servicing, administering
and collecting of the Receivables shall be conducted by a Person (the
“Servicer”) designated to so act on behalf of the Purchasers under this
Article III. As the Initial Servicer, the Parent is hereby designated as, and
agrees to perform the duties and obligations of, the Servicer. The Initial
Servicer acknowledges that the Agent, each Purchaser Agent and each Purchaser
have relied on the Initial Servicer’s agreement to act as Servicer (and the
agreement of any of the sub-servicers to so act) in making the decision to
execute and deliver this Agreement and agrees that it will not voluntarily
resign as Servicer nor permit any sub-servicer to voluntarily resign as a
sub-servicer. At any time after the occurrence of a Servicer Replacement Event,
the Agent may designate a new Servicer to succeed the Initial Servicer (or any
successor Servicer).

     (b) The Initial Servicer may delegate its duties and obligations as
Servicer to any Affiliate (acting as a sub-servicer). Notwithstanding such
delegation, the Initial Servicer shall remain primarily liable for the
performance of the duties and obligations so delegated, and the Agent, each
Purchaser Agent and each Purchaser shall have the right to look solely to the
Initial Servicer for such performance. The Agent (with the consent of the
Instructing Group) may at any time after the occurrence of a Servicer
Replacement Event remove or replace any sub-servicer.

11



--------------------------------------------------------------------------------



 



     (c) If replaced, the Servicer agrees it will terminate, and will cause each
existing sub-servicer to terminate, its collection activities in a manner
requested by the Agent to facilitate the transition to a new Servicer. The
Servicer shall cooperate with and assist any new Servicer in assuming the
obligation to service the Receivables, including all reasonable efforts to
provide, or cause to be provided to, the new Servicer with access to all
software programs of the Servicer or any sub-servicer necessary or desirable to
collect the Receivables. For a sixty day period after the appointment of a new
Servicer, at the expense of the Initial Servicer, the Initial Servicer
irrevocably agrees to act (if requested to do so) as the data-processing agent
for any new Servicer in substantially the same manner as the Initial Servicer
conducted such data-processing functions while it acted as the Servicer.

        Section 3.2 Duties of Servicer. (a) The Servicer shall take, or cause to
be taken, all action necessary or advisable to collect each Receivable in
accordance with this Agreement, the applicable Credit and Collection Policy and
all applicable laws, rules and regulations using the skill and attention the
Servicer exercises in collecting other receivables or obligations owed solely to
it. The Servicer may, prior to the occurrence of a Termination Event, commingle
Collections with its other funds until such amounts are required to be paid
pursuant to Section 2.3. If so instructed by a Purchaser Agent following the
occurrence of a Servicer Replacement Event, the Servicer shall transfer to the
Agent the amount of Collections to which each Purchaser Group is entitled by the
Business Day following receipt. Each party hereto hereby appoints the Servicer
to enforce such Person’s rights and interests in the Receivables. The Servicer
shall be entitled to commence or settle any legal action to enforce the
collection of any Receivable; provided that during the continuance of a
Termination Event, the Agent shall have the right to approve any such
settlement. If at any time during the continuance of a Termination Event, the
Agent notifies the Servicer that the Agent believes litigation would be an
appropriate means to collect any Receivable, and the Servicer declines to
initiate such litigation after good faith discussion with the Agent, the Agent
shall be entitled to notify the Obligor on such Receivable of the assignment of
an interest therein to the Agent and to initiate litigation with respect thereto
in the name of the Purchasers.

     (b) If no Termination Event exists and the Servicer determines that such
action is appropriate in order to maximize the Collections, the Servicer may, in
accordance with the applicable Credit and Collection Policy, extend the maturity
of any Receivable (but no such extension shall be for a period more than thirty
(30) days or adjust the outstanding balance of any Receivable. Any such
extension or adjustment shall not alter the status of a Receivable as a
Defaulted Receivable or limit any rights of the Agent, any Purchaser Agent or
the Purchasers hereunder. If a Termination Event exists, the Servicer may make
such extensions or adjustments only with the prior consent of the Instructing
Group.

     (c) Prior to an Interim Liquidation or the Termination Date, the Servicer
shall turn over to the Seller (i) any percentage of Collections in excess of the
Sold Interest, less all reasonable costs and expenses of the Servicer for
servicing, collecting and administering the Receivables and (ii) subject to
Section 1.5(d), the collections and records for any indebtedness owed to the
Seller that is not a Receivable. The Servicer shall have no obligation to remit
any such funds or records to the Seller until the Servicer receives evidence
(satisfactory to the Agent) that the Seller is entitled to such items. The
Servicer has no obligations concerning indebtedness

12



--------------------------------------------------------------------------------



 



that is not a Receivable other than to deliver the collections and records for
such indebtedness to the Seller when required by this Section 3.2(c).

     (d) The Servicer shall take all actions necessary to cause the Seller to
comply with its obligations under Section 5.1(g) to take all actions necessary
to maintain vested in the Agent a valid perfected security interest in the
Receivables, the Collections, the Lock-Boxes, the Lock-Box Accounts, the
Purchase Agreement and the proceeds thereof; provided that the Servicer shall
not be required to cause the interest in the Lock-Box Accounts to be perfected
through the execution of the Lock-Box Agreements until the date that is 45 days
after the Closing Date.

        Section 3.3 Reports. On or before the eighteenth (18th) day of each
calendar month or, if such day is not a Business Day, the next succeeding
Business Day (or, (i) weekly, if the Servicer’s long-term unsecured debt rating
has been reduced below (A) BBB- and Baa3 by S&P and Moody’s, respectively, or
(B) BBB- or Baa3 by S&P or Moody’s respectively, if the difference in the
long-term unsecured debt rating of S&P and Moody’s is more than one notch, or
(ii) daily, if the Servicer’s long-term unsecured debt rating has been reduced
below (A) BB and Ba2 by S&P and Moody’s, respectively, or (B) BB or Ba2 by S&P
or Moody’s, respectively, if the difference in the long-term unsecured debt
rating of S&P and Moody’s is more than one notch), the Servicer shall deliver to
the Agent and each Purchaser Agent a report reflecting information as of the
close of business of the Servicer for the immediately preceding Fiscal Month or
such other preceding period as is requested (each a “Periodic Report”),
containing the information described on Exhibit D (with such modifications or
additional information as reasonably requested by the Agent or the Instructing
Group).

        Section 3.4 Lock-Box Arrangements. The Agent is hereby authorized to
give notice at any time after the occurrence and during the continuance of a
Termination Event to any or all Lock-Box Banks that the Agent is exercising its
rights under the Lock-Box Agreements and to take all actions permitted under the
Lock-Box Agreements. The Seller agrees to take any action requested by the Agent
to facilitate the foregoing. After the Agent takes any such action under the
Lock-Box Agreements, the Servicer and the Seller shall immediately deliver to
the Agent any Collections received by the Servicer or the Seller. Should the
Agent receive written notice (together with satisfactory proof) that amounts it
has previously received are not Collections, it shall remit such amounts to the
Seller promptly after receiving such notice and proof. If the Agent takes
control of any Lock-Box Account, the Agent shall distribute, Collections it
receives in accordance with Section 2.3 and shall deliver to the Servicer, for
distribution under Section 3.2, all other amounts it receives from such Lock-Box
Account.

        Section 3.5 Enforcement Rights. (a) The Agent may, at any time after the
occurrence of a Termination Event, direct the Lock-Box Banks to make all
payments on the Receivables directly to the Agent or its designee. The Agent
may, at any time after the occurrence of a Servicer Replacement Event, direct
the Obligors to make all payments on the Receivables directly to the Agent or
its assignee. The Agent may, and the Seller shall at the Agent’s request,
withhold the identity of the Purchasers from the Obligors and Lock-Box Banks.
Upon the Agent’s request, Seller and the Servicer (at their expense) shall
(i) following a Servicer Replacement Event, (A) give notice to each Obligor of
the Agent’s ownership of the Sold Interest and direct that payments on
Receivables be made directly to the Agent or its designee

13



--------------------------------------------------------------------------------



 



and (B) use all reasonable efforts to transfer (or cause to be transferred) to
the Agent (or its designee) licenses for the use of, all software useful to
collect the Receivables and (ii) following a Termination Event (A) assemble for
the Agent all Records and collateral security for the Receivables, and
(B) segregate in a manner acceptable to the Agent all Collections the Servicer
or the Seller receives and, promptly upon receipt, remit such Collections in the
form received, duly endorsed or with duly executed instruments of transfer, to
the Agent or its designee.

     (b) Upon the occurrence of a Termination Event, the Servicer shall
segregate Collections from other funds of the Seller and hold such amounts for
the Agent (for the benefit of the Purchasers). Upon the occurrence of a
Termination Event, the Seller hereby irrevocably appoints the Agent as its
attorney-in-fact coupled with an interest, with full power of substitution and
with full authority in the place of the Seller, to take any and all steps deemed
desirable by the Agent, in the name and on behalf of the Seller to (i) collect
any amounts due under any Receivable, including endorsing the name of the Seller
on checks and other instruments representing Collections and enforcing such
Receivables, and (ii) exercise any and all of the Seller’s rights and remedies
under the Purchase Agreement. The Agent’s powers under this Section 3.5(b) shall
not subject the Agent to any liability if any action taken by it proves to be
inadequate or invalid, nor shall such powers confer any obligation whatsoever
upon the Agent.

     (c) None of the Agent, any Purchaser Agent or any Purchaser shall have any
obligation to take or consent to any action to realize upon any Receivable or to
enforce any rights or remedies related thereto.

        Section 3.6 Servicer Fee. On each Settlement Date, the Seller shall pay
to the Servicer a fee for the immediately preceding Fiscal Month as compensation
for its services (the “Servicer Fee”) equal to (a) at all times the Seller or an
Affiliate thereof is the Servicer, 1.0% times the weighted average aggregate
outstanding balance of all Receivables during such Fiscal Month, payable monthly
(or such other commercially reasonable rate agreed to between the Seller and the
Servicer), and (b) at all times any other Person is the Servicer, a reasonable
amount agreed upon by the Agent (with the consent of the Instructing Group) and
the new Servicer on an arm’s-length basis reflecting rates and terms prevailing
in the market at such time. The Servicer may only apply to payment of the
Servicer Fee the portion of the Collections in excess of the Sold Interest or
Collections that fund Reinvestment Purchases. The Agent may, with the consent of
the Instructing Group, pay the Servicer Fee to the Servicer from the Sold
Interest in Collections. The Seller shall be obligated to reimburse any such
payment to the extent required by Section 1.5 or 2.3.

        Section 3.7 Responsibilities of the Seller. The Seller shall, or shall
cause the Originators to, pay when due all Taxes payable in connection with the
applicable Receivables or their creation or satisfaction. The Seller shall, and
shall cause the Originators to, perform all of their respective obligations
under agreements related to the Receivables to the same extent as if interests
in the Receivables had not been transferred hereunder or, in the case of any
Originator, under the related Purchase Agreement. The Agent’s, any Purchaser
Agent’s or any Purchaser’s exercise of any rights hereunder shall not relieve
the Seller or any Originator from such obligations. None of the Agent, any
Purchaser Agent or any Purchaser shall have

14



--------------------------------------------------------------------------------



 



any obligation to perform any obligation of the Seller or of any Originator or
any other obligation or liability in connection with the Receivables.

              Section 3.8 [Reserved].

        Section 3.9 Indemnities by the Servicer. Without limiting any other
rights any such Person may have hereunder or under applicable law, the Servicer
hereby indemnifies and holds harmless, on an after-Tax basis, the Agent, each
Purchaser Agent and each Purchaser and their respective officers, directors,
agents and employees (each an “Indemnified Party”) from and against any and all
damages, losses, claims, liabilities, penalties, costs and expenses (including
attorneys’ fees and court costs) (all of the foregoing collectively, the
“Indemnified Losses”) at any time imposed on or incurred by any Indemnified
Party arising out of or otherwise relating to:

          (i) any representation or warranty made by the Servicer (or any
employee or agent of the Servicer) in this Agreement, any other Transaction
Document, any Periodic Report or any other information or report delivered by
the Servicer pursuant hereto, which shall have been false or incorrect in any
material respect when made (including, without limitation, the representations
made pursuant to Section 7.2(e));

          (ii) the failure by the Servicer to comply with any applicable law,
rule or regulation related to any Receivable, or the nonconformity of any
Receivable with any such applicable law, rule or regulation as the result of any
action taken or omitted to be taken by the Servicer;

          (iii) any failure of the Agent (for the benefit of itself, the
Purchasers and the Purchaser Agents) to have a perfected ownership or security
interest in the Sold Interest, and the property conveyed pursuant to
Section 1.1(e) and Section 1.8, free and clear of any Adverse Claim as the
result of any action taken or omitted to be taken by the Servicer;

          (iv) any failure of the Servicer, to perform its duties or obligations
in accordance with the provisions of this Agreement or any other Transaction
Document to which the Servicer is a party; or

          (v) any commingling by the Servicer of funds to which the Agent, any
Purchaser Agent or any Purchaser is entitled hereunder with any other funds;

whether arising by reason of the acts to be performed by the Servicer hereunder
or otherwise, excluding only Indemnified Losses to the extent (a) such
Indemnified Losses resulted solely from the gross negligence or willful
misconduct of the Indemnified Party seeking indemnification, or (b) such
Indemnified Losses resulted due to Receivables being uncollectible on account of
the insolvency, bankruptcy or lack of creditworthiness of the related Obligor;
provided, however, that nothing contained in this sentence shall limit the
liability of the Servicer or limit the recourse of the Agent, any Purchaser
Agent and each Purchaser to the Servicer for any amounts otherwise specifically
provided to be paid by the Servicer hereunder.

15



--------------------------------------------------------------------------------



 



ARTICLE IV

REPRESENTATIONS AND WARRANTIES

        Section 4.1 Seller Representations and Warranties. The Seller represents
and warrants to the Agent, each Purchaser Agent and each Purchaser as of the
date hereof and each Purchase Date that:

     (a) Limited Liability Company Existence and Power. The Seller is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Delaware and has all limited liability company power
and authority and all governmental licenses, authorizations, consents and
approvals required to carry on its business in each jurisdiction in which its
business is now conducted, except where failure to obtain such license,
authorization, consent or approval would not reasonably be expected to have a
Material Adverse Effect.

     (b) Limited Liability Company Authorization and No Contravention. The
execution, delivery and performance by the Seller of each Transaction Document
to which it is a party (i) are within its limited liability company powers,
(ii) have been duly authorized by all necessary limited liability company
action, (iii) do not contravene or constitute a default under (A) any applicable
law, rule or regulation that would reasonably be expected to have a Material
Adverse Effect, (B) its certificate of formation or limited liability company
agreement or (C) any agreement, order or other instrument to which it is a party
or its property is subject that, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect and (iv) will not
result in any Adverse Claim on any Receivable or Collection or give cause for
the acceleration of any indebtedness of the Seller.

     (c) No Consent Required. No approval, authorization or other action by, or
filings with, any Governmental Authority or other Person (other than the parties
hereto) is required in connection with the execution, delivery and performance
by the Seller of any Transaction Document or any transaction contemplated
thereby other than the filing of the financing statements contemplated by the
Transaction Documents which will be made within ten (10) days of the Closing
Date.

     (d) Binding Effect. Each Transaction Document to which the Seller is a
party constitutes the legal, valid and binding obligation of the Seller
enforceable against the Seller in accordance with its terms, except as limited
by bankruptcy, insolvency, or other similar laws of general application relating
to or affecting the enforcement of creditors’ rights generally and subject to
general principles of equity (regardless of whether such enforcement is sought
in a proceeding in equity or at law).

     (e) Perfection of Ownership Interest. The Seller owns the Receivables free
of any Adverse Claim other than the interests of the Purchasers (through the
Agent) therein that are created hereby, and each Purchaser shall at all times
have a valid undivided percentage ownership interest to the extent of its
Purchase Interest or a security interest, which shall be a first priority
perfected security interest, in the Receivables and Collections.

16



--------------------------------------------------------------------------------



 



     (f) Accuracy of Information. All information furnished by or on behalf of
the Seller to the Agent, any Purchaser Agent or any Purchaser in connection with
any Transaction Document, or any transaction contemplated thereby, is, at the
time so furnished, true and accurate in all material respects and does not, at
the time so furnished, omit to state a material fact or any fact necessary to
make the statements contained therein not materially misleading on the date as
of which such information is dated or certified.

     (g) No Actions, Suits. There are no actions, suits or other proceedings
(including matters relating to environmental liability) pending or threatened
against or affecting the Seller, or any of its respective properties, that (i)
if adversely determined, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect or (ii) involve any Transaction
Document or any transaction contemplated thereby. The Seller is not in default
of any contractual obligation or in violation of any order, rule or regulation
of any Governmental Authority, which default or violation would, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

     (h) Accuracy of Exhibits; Lock-Box Arrangements. All information on
Exhibits E-G (listing offices and names of the Seller and the Originators and
where they maintain Records; the Subsidiaries; and Lock Boxes) is true and
complete, subject to any changes permitted by, and notified to the Agent in
accordance with, Article V. The Seller has complied with the provisions of
Section 5.1(i) related to the delivery of Lock-Box Agreements. The Seller has
not granted any interest in any Lock-Box or Lock-Box Account to any Person other
than the Agent and, upon delivery to a Lock-Box Bank of the related Lock-Box
Letter, the Agent will have exclusive ownership and control of the Lock-Box
Account at such Lock-Box Bank.

     (i) Sales by the Originators. Each sale by each Originator to the Seller of
an interest in Receivables and their Collections has been made in accordance
with the terms of the Purchase Agreement, including the payments by the Seller
to each Originator of the purchase price described in the Purchase Agreement.
Each such sale has been made for “reasonably equivalent value” (as such term is
used in Section 548 of the Bankruptcy Code) and not for or on account of
“antecedent debt” (as such term is used in Section 547 of the Bankruptcy Code)
owed by any Originator to the Seller.

     (j) Credit and Collection Policy. Each Receivable has been originated in
compliance in all material respects with the applicable Credit and Collection
Policy.

     (k) Subsidiaries. The Seller has no ownership interest in any other Person.

     (l) Eligible Receivables. Each Receivable included in the Net Receivables
Balance on the date of any Purchase or Reinvestment shall be an Eligible
Receivable on such date.

        Section 4.2 Servicer Representations and Warranties. The Servicer
represents and warrants to the Agent and each Purchaser as of the date hereof
and each Purchase Date that:

          (a) Corporate Existence and Power. The Servicer is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all corporate power and authority and all governmental
licenses, authorizations,

17



--------------------------------------------------------------------------------



 



consents and approvals required to carry on its business in each jurisdiction in
which its business is now conducted, except where failure to obtain such
license, authorization, consent or approval would not reasonably be expected to
have a Material Adverse Effect.

          (b) Corporate Authorization and No Contravention. The execution,
delivery and performance by the Servicer of each Transaction Document to which
it is a party (i) are within its corporate powers, (ii) have been duly
authorized by all necessary corporate action, (iii) do not contravene or
constitute a default under (A) any applicable law, rule or regulation that,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect, (B) its constitutional documents or (C) any agreement,
order or other instrument to which it is a party or its property is subject
that, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect and (iv) will not result in any Adverse Claim on any
Receivable or Collection or give cause for the acceleration of any indebtedness
of the Servicer.

          (c) No Consent Required. No approval, authorization or other action
by, or filings with, any Governmental Authority or other Person (other than the
parties hereto) is required in connection with the execution, delivery and
performance by the Servicer of any Transaction Document or any transaction
contemplated thereby other than the filing of the financing statements
contemplated by the Transaction Documents which will be made within ten
(10) days of the Closing Date.

          (d) Binding Effect. Each Transaction Document to which the Servicer is
a party constitutes the legal, valid and binding obligation of the Servicer
enforceable against the Servicer in accordance with its terms, except as limited
by bankruptcy, insolvency, or other similar laws of general application relating
to or affecting the enforcement of creditors’ rights generally and subject to
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

          (e) Accuracy of Information. All information furnished by or on behalf
of the Servicer to the Agent or any Purchaser (including without limitation each
Periodic Report) in connection with any Transaction Document, or any transaction
contemplated thereby, is, at the time so furnished, true and accurate in all
material respects and does not, at the time so furnished, omit to state a
material fact or any fact necessary to make the statements contained therein not
materially misleading on the date as of which such information is dated or
certified.

          (f) No Actions, Suits. Other than as disclosed on Schedule 4.2(f),
there are no actions, suits or other proceedings (including matters relating to
environmental liability) pending or threatened against or affecting the
Servicer, or any of its respective properties, that, if adversely determined,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. The Servicer is not in default of any contractual
obligation or in violation of any order, rule or regulation of any Governmental
Authority, which default or violation would, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

18



--------------------------------------------------------------------------------



 



          (g) Credit and Collection Policy. The Servicer has administered each
Receivable in accordance in all material respects with the applicable Credit and
Collection Policy.

        Section 4.3 USF Assurance Representations and Warranties. USF Assurance
represents and warrants to the Agent, each other Purchaser Agent and each other
Purchaser that:

     (a) Corporate Existence and Power. USF Assurance is an exempted company
incorporated with limited liability duly organized, validly existing and in good
standing under the laws of Bermuda and has all corporate power and authority and
all governmental licenses, authorizations, consents and approvals required to
carry on its business in each jurisdiction in which its business is now
conducted, except where failure to obtain such license, authorization, consent
or approval would not reasonably expected to have a material adverse effect on
(i) its ability to perform its obligations under, or the enforceability of, any
Transaction Document to which it is a party, (ii) its business or financial
condition, (iii) the interests of the Agent, any Purchaser Agent or any
Purchaser under any Transaction Document to which it is a party or (iv) the
enforceability or collectibility of any Receivable not due to the
creditworthiness of the Obligors.

     (b) Corporate Authorization and No Contravention. The execution, delivery
and performance by USF Assurance each Transaction Document to which it is a
party (i) are within its corporate powers, (ii) have been duly authorized by all
necessary corporate action, (iii) do not contravene or constitute a default
under (A) any applicable law, rule or regulation, (B) its memorandum of
association or by-laws or (C) any agreement, order or other instrument to which
it is a party or its property is subject that in the case of clause (A) or (C)
would reasonably be expected to have a material adverse effect on (i) its
ability to perform its obligations under, or the enforceability of, any
Transaction Document to which it is a party, (ii) its business or financial
condition, (iii) the interests of the Agent, any Purchaser Agent or any
Purchaser under any Transaction Document or (iv) the enforceability or
collectibility of any Receivable not due to the creditworthiness of the
Obligors.

     (c) No Consent Required. No approval, authorization or other action by, or
filings with, any Governmental Authority or other Person (other than the parties
hereto) is required in connection with the execution, delivery and performance
by USF Assurance of any Transaction Document or any transaction contemplated
thereby other than those that have been obtained.

     (d) Binding Effect. Each Transaction Document to which USF Assurance is a
party constitutes the legal, valid and binding obligation of USF Assurance
enforceable against USF Assurance in accordance with its terms, except as
limited by bankruptcy, insolvency, or other similar laws of general application
relating to or affecting the enforcement of creditors’ rights generally and
subject to general principles of equity (regardless of whether enforcement is
sought in equity or at law).

19



--------------------------------------------------------------------------------



 



ARTICLE V

COVENANTS

        Section 5.1 Covenants of the Seller. The Seller hereby covenants and
agrees to comply with the following covenants and agreements, unless the Agent
(with the consent of the Instructing Group) shall otherwise consent:

     (a) Financial Reporting. The Seller will maintain a system of accounting
established and administered in accordance with GAAP and will furnish to the
Agent and each Purchaser Agent:

          (i) as soon as available, and in any event within 45 days after the
close of each of the first three fiscal quarters of each fiscal year of the
Servicer and within 60 days after the close of the last fiscal quarter of each
fiscal year of the Servicer, a copy of the consolidated balance sheet of the
Servicer and its Subsidiaries as of the last day of such fiscal quarter and the
consolidated statements of income, retained earnings, and cash flows of the
Servicer and its Subsidiaries for the fiscal quarter and for the fiscal
year-to-date period then ended, each in reasonable detail showing in comparative
form the figures for the corresponding date and period in the previous fiscal
year, prepared by the Servicer in accordance with GAAP (subject to the absence
of footnote disclosures and year-end audit adjustments);

          (ii) as soon as available, and in any event within 90 days after the
close of each fiscal year of the Servicer, a copy of the consolidated balance
sheet of the Servicer and its Subsidiaries as of the last day of the fiscal year
then ended and the consolidated statements of income, retained earnings, and
cash flows of the Servicer and its Subsidiaries for the fiscal year then ended,
and accompanying notes thereto, each in reasonable detail showing in comparative
form the figures for the previous fiscal year, accompanied in the case of the
consolidated financial statements by an audit report of Deloitte & Touche LLP or
another firm of independent public accountants of recognized national standing,
selected by the Servicer and reasonably satisfactory to the Agent and the
Instructing Group, without qualifications unacceptable to any Agent, to the
effect that the consolidated financial statements have been prepared in
accordance with GAAP and present fairly in accordance with GAAP the consolidated
financial condition of the Servicer and its Subsidiaries as of the close of such
fiscal year and the results of their operations and cash flows for the fiscal
year then ended and that an examination of such accounts in connection with such
financial statements has been made in accordance with generally accepted
auditing standards and accordingly, such examination included such tests of the
accounting records and such other auditing procedures as were considered
necessary in the circumstances;

          (iii) within the period provided in subsection (b) above, the written
statement of the accountants who certified the audit report thereby required
that in the course of their audit they have obtained no knowledge of any
Potential Termination Event or Termination Event of any covenant contained in
Section 5.2(k) or, if such accountants

20



--------------------------------------------------------------------------------



 



have obtained knowledge of any such Potential Termination Event or Termination
Event, they shall disclose in such statement the nature and period of the
existence thereof;

          (iv) promptly after receipt thereof, any additional written reports,
management letters or other detailed information contained in writing concerning
significant aspects of the Servicer’s or any Subsidiary’s operations and
financial affairs given to it by its independent public accountants;

          (v) promptly after the sending or filing thereof, copies of each
financial statement, report, notice or proxy statement sent by the Servicer or
any Subsidiary to its stockholders or other equity holders, and copies of each
regular, periodic or special report, registration statement or prospectus
(including all Form 10-K, Form 10-Q and Form 8-K reports) filed by the Servicer
or any Subsidiary with any securities exchange or the Securities and Exchange
Commission or any successor agency;

          (vi) notice of any Change in Control;

          (vii) a revised and updated Schedule 4.2(f) promptly and in any event
within 10 days after knowledge shall have come to the attention of any of the
President, chief executive officer, chief financial officer, chief operating
officer, treasurer, or any assistant treasurer of the Servicer, of any
threatened or pending litigation or governmental proceeding or labor controversy
against the Servicer or any Subsidiary which, if adversely determined, could
reasonably be expected to have a Material Adverse Effect;

          (viii) with each of the financial statements furnished to the Agent
and the Purchaser Agents pursuant to subsections (i) and (ii) above, a written
certificate signed by the chief financial officer of the Servicer or another
officer of the Servicer acceptable to the Agent to the effect that to the best
of such officer’s knowledge and belief no Potential Termination Event or
Termination Event has occurred during the period covered by such statements or,
if any such Potential Termination Event or Termination Event has occurred during
such period, setting forth a description of such Potential Termination Event or
Termination Event and specifying the action, if any, taken by the Servicer or
any Subsidiary to remedy the same. Such certificate shall also set forth the
calculation supporting such statements in respect of Section 5.2(k) hereof.

          (ix) Other Information. With reasonable promptness, such other
information relating to any Originator, the Seller, the Receivables and the
Obligors as may be reasonably requested by the Agent or any Purchaser Agent
(with a copy of such request to the Agent).

     (b) Notices. Within two (2) Business Days of the Seller becoming aware of
or receiving notice of any of the following the Seller will notify the Agent and
each Purchaser Agent and provide a description of:

          (i) Potential Termination Events. The occurrence of any Termination
Event or a Potential Termination Event;

21



--------------------------------------------------------------------------------



 



          (ii) Representations and Warranties. The failure of any representation
or warranty herein to be true (when made) in any material respect;

          (iii) Litigation. The institution of any litigation, arbitration
proceeding or governmental proceeding against the Seller or that, individually
or in the aggregate, would reasonably be expected to have a Material Adverse
Effect;

          (iv) Judgments. The entry of any judgment or decree against any USF
Entity (excluding a judgment against an entity other than the Seller) if the
aggregate amount (not covered by insurance) of all judgments then outstanding
against the USF Entities is more than $10,000,000; or

          (v) Changes in Business. Any change in, or proposed change in, the
character of any USF Entity’s business that would reasonably be expected to have
a Material Adverse Effect.

If the Agent or any Purchaser Agent receives such a notice, the Agent or such
Purchaser Agent shall promptly give notice thereof to each Purchaser.

     (c) Conduct of Business. The Seller will perform all actions necessary to
remain duly organized, validly existing and in good standing in its jurisdiction
of organization and to maintain all requisite authority to conduct its business
in each jurisdiction in which it conducts business if the failure to maintain
such authority would reasonably be expected to have a Material Adverse Effect.

     (d) Compliance with Laws. The Seller will comply with all laws,
regulations, judgments and other directions or orders imposed by any
Governmental Authority to which such Person or any Receivable or Collections may
be subject where such non-compliance, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.

     (e) Furnishing Information and Inspection of Records. The Seller will
furnish to the Agent, each Purchaser Agent and the Purchasers such Records
concerning the Receivables as the Agent, any Purchaser Agent or a Purchaser may
reasonably request. The Seller will permit, at any time during regular business
hours, and, so long as no Termination Event exists upon reasonable notice, the
Agent, any Purchaser Agent or any Purchaser (or any representatives thereof,
including an independent public accountants) (i) to examine and make copies of
all Records, (ii) to visit the offices and properties of the Seller for the
purpose of examining the Records, (iii) to discuss matters relating hereto with
any of the Seller’s officers, directors, employees or independent public
accountants having knowledge of such matters and (iv) to conduct an audit of the
Records or make test verifications of the Receivables and Collections, provided
that so long as no Termination Event exists, the Agent shall not conduct more
than one such audit at the expense of the Servicer in any calendar year (it
being understood that the audit of Records located at different locations shall
not constitute separate audits).

     (f) Keeping Records. (i) The Seller will have and maintain (A)
administrative and operating procedures (including an ability to recreate
Records necessary to service outstanding Receivables and prepare reports
required by the Transaction Documents if originals are

22



--------------------------------------------------------------------------------



 



destroyed), (B) adequate facilities, personnel and equipment and (C) all Records
and other information necessary or advisable for collecting the Receivables
(including Records adequate to permit the immediate identification of each new
Receivable and all Collections of, and adjustments to, each existing
Receivable).

          (ii) The Seller will, at all times from and after the date hereof,
clearly and conspicuously mark its books and records, and all information
delivered to any third party (including without limitation any data tapes or
electronic files), with a legend describing the Agent’s and the Purchasers’
interest in the Receivables.

     (g) Perfection. (i) The Seller will, at its expense, promptly execute and
deliver all instruments and documents and take all action necessary or requested
by the Agent (including the execution and filing of financing or continuation
statements, amendments thereto or assignments thereof) to enable the Agent to
exercise and enforce all its rights hereunder and to vest and maintain vested in
the Agent a valid, first priority perfected security interest in the
Receivables, the Collections, the Lock-Boxes, the Lock-Box Accounts, the
Purchase Agreement, and proceeds thereof free and clear of any Adverse Claim
(and a perfected ownership interest in the Receivables and Collections to the
extent of the Sold Interest); provided that the Seller shall not be required to
cause the interest in the Lock-Box Accounts to be perfected through the
execution of the Lock-Box Agreements until the date that is 45 days after the
Closing Date. The Agent is hereby authorized to file any continuation
statements, amendments thereto and assignments thereof.

          (ii) The Seller will only change its name, jurisdiction of
organization or corporate structure or relocate its chief executive office or
the Records following thirty (30) days advance notice to the Agent and the
delivery to the Agent of all financing statements, instruments and other
documents (including direction letters and opinions) reasonably requested by the
Agent.

          (iii) The Seller will at all times maintain its jurisdiction of
organization within a jurisdiction in the United States of America in which
Article 9 of the UCC is in effect. If the Seller or any Originator moves its
jurisdiction of organization to a location that imposes Taxes, fees or other
charges to perfect the Agent’s and the Purchasers’ interests hereunder or the
Seller’s interests under the Purchase Agreement, the Seller will pay all such
amounts and any other costs and expenses incurred in order to maintain the
enforceability of the Transaction Documents, the Sold Interest and the interests
of the Agent, the Purchaser Agents and the Purchasers in the Receivables, the
Collections, the Purchase Agreement and the proceeds thereof.

     (h) Performance of Duties. The Seller will perform its respective duties or
obligations in accordance with the provisions of each of the Transaction
Documents. The Seller (at its expense) will (i) fully and timely perform in all
material respects all agreements required to be observed by it in connection
with each Receivable, (ii) comply in all material respects with the Credit and
Collection Policy, and (iii) refrain from any action that may impair the rights
of the Agent, the Purchaser Agents or the Purchasers in the Receivables,
Collections, the Purchase Agreement and the proceeds thereof.

23



--------------------------------------------------------------------------------



 



     (i) Payments on Receivables, Accounts. The Seller will at all times
instruct all Obligors to deliver payments on the Receivables to a Lock-Box or
Lock-Box Account, provided that, with respect to any Obligor that had been
instructed to send payments on any Receivable to the JPMorgan Lock-Box or
JPMorgan Lock-Box Account, the Seller will instruct each such Obligor to deliver
payments on its Receivables to a Lock-Box or a Lock-Box Account within 45 days
after the Closing Date. If any such payments or other Collections are received
by the Seller, it shall hold such payments in trust for the benefit of the
Agent, the Purchaser Agents and the Purchasers and promptly (but in any event
within two Business Days after receipt) remit such funds into the appropriate
Lock-Box Account. Within 45 days after the Closing Date, the Seller shall have
delivered to the Agent an executed and acknowledged copy of a Lock-Box Agreement
substantially in the form of Exhibit H (with such changes acceptable to the
Agent) from each Lock-Box Bank. The Seller will cause each Lock-Box Bank to
comply with the terms of each applicable Lock-Box Agreement. The Seller will not
permit the funds of any Affiliate to be deposited into any Lock-Box Account. If
such funds are nevertheless deposited into any Lock-Box Account, the Seller will
promptly identify such funds for segregation. After the occurrence of a Servicer
Replacement Event, the Seller will not, and will not permit any Servicer or
other Person to, commingle Collections or other funds to which the Agent or any
Purchaser is entitled with any other funds. The Seller shall only add, and shall
only permit an Originator to add, a Lock-Box Bank, Lock-Box, or Lock-Box Account
to those listed on Exhibit G if the Agent has received notice of such addition,
an executed and acknowledged copy of a Lock-Box Agreement substantially in the
form of Exhibit H (with such changes as are acceptable to the Agent) from any
new Lock-Box Bank. The Seller shall only terminate a Lock-Box Bank or Lock-Box,
or close a Lock-Box Account, upon 30 days advance notice to the Agent.

     (j) Change in Business or Credit and Collection Policy. The Seller will not
make any material change in its business or any Credit and Collection Policy.

     (k) Accounting for Sale. The Seller will not account for, or otherwise
treat, the transactions contemplated by the Purchase Agreement other than as a
sale of Receivables or inconsistent with the Agent’s ownership interest in the
Receivables and Collections.

     (l) Purchase Agreement; Subordinated Note. The Seller will not amend or
modify or grant any consent or waiver under the Purchase Agreement or any
Subordinated Note.

     (m) True Sale/Substantive Consolidation Opinion. The Seller will comply
with each of the assumptions of fact set forth in the opinion of Sidley Austin
Brown & Wood LLP dated as of the date hereof regarding certain bankruptcy
matters.

        Section 5.2 Covenants of the Servicer. The Servicer hereby covenants and
agrees to comply with the following covenants and agreements, unless the Agent
(with the consent of the Instructing Group) shall otherwise consent:

     (a) Financial Reporting. The Servicer will maintain a system of accounting
established and administered in accordance with GAAP and will furnish to the
Agent:

24



--------------------------------------------------------------------------------



 



          (i) Annual and Quarterly Financial Statements. The annual and
quarterly financial statements and officer’s certificates required to be
delivered under Section 5.1(a) within the time periods required thereunder;

          (ii) Other Information. With reasonable promptness, such other
information relating to the Seller, the Servicer, the Receivables and the
Obligors as may be reasonably requested by the Agent.

     (b) Notices. Within two (2) Business Days of the Servicer becoming aware of
or receiving notice of any of the following the Servicer will notify the Agent
and provide a description of:

          (i) Potential Termination Events. The occurrence of any Termination
Event or a Potential Termination Event;

          (ii) Representations and Warranties. The failure of any representation
or warranty herein to be true (when made) in any material respect;

          (iii) Litigation. The institution of any litigation, arbitration
proceeding or governmental proceeding against the Seller or that, individually
or in the aggregate, would reasonably be expected to have a Material Adverse
Effect;

          (iv) Judgments. The entry of any judgment or decree against any USF
Entity (excluding a judgment against an entity other than the Seller if the
aggregate amount (not covered by insurance) of all judgments then outstanding
against the USF Entities is more than $10,000,000; or

          (v) Changes in Business. Any change in, or proposed change in, the
character of any USF Entity’s business that would reasonably be expected to have
a Material Adverse Effect.

If the Agent receives such a notice, the Agent shall promptly give notice
thereof to each Purchaser.

     (c) Conduct of Business. The Servicer will perform, and will cause each
Originator to perform, all actions necessary to remain duly organized, validly
existing and in good standing in its jurisdiction of organization and to
maintain all requisite authority to conduct its business in each jurisdiction in
which it conducts business except where failure to do so would not reasonably be
expected to have a Material Adverse Effect.

     (d) Compliance with Laws. The Servicer will comply, and will cause each
Originator to comply, with all laws, regulations, judgments and other directions
or orders imposed by any Governmental Authority to which such Person or any
Receivable or Collections may be subject if the failure to do so would
reasonably be expected to have a Material Adverse Effect.

     (e) Furnishing Information and Inspection of Records. The Servicer will
furnish to the Agent and the Purchasers such Records concerning the Receivables
as the Agent or a

25



--------------------------------------------------------------------------------



 



Purchaser may reasonably request. The Servicer will permit, so long as no
Termination Event exists upon reasonable notice, at any time during regular
business hours, the Agent or any Purchaser (or any representatives thereof,
including independent public accountants) (i) to examine and make copies of all
Records, (ii) to visit the offices and properties of the Servicer for the
purpose of examining the Records, (iii) to discuss matters relating hereto with
any of the Servicer’s officers, directors, employees or independent public
accountants having knowledge of such matters and (iv) to conduct an audit of the
Records or make test verifications of the Receivables and Collections, provided
that so long as no Termination Event exists, the Agent shall not conduct more
than one such audit at the expense of the Servicer in any calendar year (it
being understood that the audit of Records located at different locations shall
not constitute separate audits).

     (f) Keeping Records. (i) The Servicer will have and maintain (A)
administrative and operating procedures (including an ability to recreate
Records necessary to service outstanding Receivables and prepare reports
required by the Transaction Documents if originals are destroyed), (B) adequate
facilities, personnel and equipment and (C) all Records and other information
reasonably necessary or advisable for collecting the Receivables (including
Records adequate to permit the immediate identification of each Obligor, each
new Receivable and all Collections of, and adjustments to, each existing
Receivable).

          (ii) The Servicer will, at all times from and after the date hereof,
clearly and conspicuously mark its books and records, and all information
delivered to any third party (including without limitation any data tapes or
electronic files), with a legend describing the Agent’s and the Purchasers’
interests in the Receivables.

          (iii) The Servicer will at all times maintain a current list of all
Obligors.

     (g) Performance of Duties. The Servicer will perform its duties or
obligations in accordance with the provisions of each of the Transaction
Documents. The Servicer (at its expense) will (i) fully and timely perform in
all material respects all agreements required to be observed by it in connection
with each Receivable, (ii) comply in all material respects with the Credit and
Collection Policies, and (iii) refrain from any action that may impair the
rights of the Agent or the Purchasers in the Receivables, the Collections, the
Purchase Agreement or the proceeds thereof.

     (h) Payments on Receivables, Accounts. The Servicer will at all times
instruct all Obligors to deliver payments on the Receivables to a Lock-Box or
Lock-Box Account, provided that, with respect to any Obligor that had been
instructed to send payments on any Receivable to the JPMorgan Lock-Box or
JPMorgan Lock-Box Account, the Sevicer will instruct each such Obligor to
deliver payments on its Receivables to a Lock-Box or a Lock-Box Account within
45 days of the Closing Date. The Servicer will not make any change in its
payment instructions to any Obligor without prior notice to the Agent. If any
such payments or other Collections are received by the Servicer or an incorrect
account, it shall hold such payments in trust for the benefit of the Agent and
the Purchasers and promptly (but in any event within two Business Days after
receipt) remit such funds into a Lock-Box Account. The Servicer will not permit
the funds of any Affiliate (other than the Seller) to be deposited into a
Lock-Box Account. If such funds

26



--------------------------------------------------------------------------------



 



are nevertheless deposited into a Lock-Box Account, the Servicer will promptly
identify such funds for segregation. The Servicer will not, and will not permit
the Seller or other Person to, thereafter commingle Collections or other funds
to which the Agent or any Purchaser is entitled with any other funds. The
Servicer shall not close any Lock-Box Account without the prior written consent
of the Agent.

     (i) Sales and Adverse Claims Relating to Receivables. Except as otherwise
provided herein, the Servicer will not (by operation of law or otherwise)
dispose of or otherwise transfer, or create or suffer to exist any Adverse Claim
upon, the Receivables, the Collections, the Purchase Agreement, the proceeds
thereof or any assets which may give rise to a Receivable.

     (j) Change in Business or Credit and Collection Policy. The Servicer will
not make any material change in any Credit and Collection Policy or any change
in its business that would reasonably be expected to have a Material Adverse
Effect.

     (k) Incorporation of Covenants. Reference is made to Sections 7.19 and 7.20
of the USF Credit Agreement (hereinafter referred to as the “Incorporated
Covenants”). The Servicer agrees with the Agent, the Purchaser Agents and the
Purchasers that the Incorporated Covenants (and all other relevant provisions of
the USF Credit Agreement related thereto, including, but not limited to, the
defined terms used in the Incorporated Covenants) are hereby incorporated by
reference into this Agreement to the same extent and with the same effect as if
set forth fully herein and therein and shall inure to the benefit of the Agent,
the Purchaser Agents and each of the Purchasers, without giving effect to any
waiver, amendment, modification or replacement of the USF Credit Agreement, any
term or provision of the Incorporated Covenants or and defined term used in the
Incorporated Covenants occurring subsequent to the date of this Agreement,
except to the extent otherwise specifically provided in the following provisions
of this paragraph. In the event a waiver is granted under the USF Credit
Agreement or an amendment or modification is executed with respect to the USF
Credit Agreement, and such waiver, amendment or modification affects the
Incorporated Covenants or any defined term used in the Incorporated Covenants,
then such waiver, amendment or modification shall be effective with respect to
the Incorporated Covenants or the defined terms used therein as incorporated by
reference into this Agreement only if consented to in writing by the Instructing
Group. In the event of any replacement of the USF Credit Agreement with a
similar credit facility (the “New Facility”), the covenants and related defined
terms contained in the New Facility which correspond to the covenants contained
in Sections 7.19 and 7.20 of the USF Credit Agreement and the related defined
terms shall become the Incorporated Covenants hereunder only if consented to in
writing by the Instructing Group, and, if such consent is not granted, then the
covenants contained in Sections 7.19 and 7.20 of the USF Credit Agreement
(together with any modifications or amendments approved in accordance with this
paragraph) shall continue to be the Incorporated Covenants hereunder. If the USF
Credit Agreement (or any such New Facility, as the case may be) is terminated
and not replaced, then, notwithstanding such termination, the covenants
contained in Sections 7.19 and 7.20 of the USF Credit Agreement (together with
any modifications or amendments thereto, or covenants of the New Facility, in
each case approved in accordance with this paragraph) shall continue to be the
Incorporated Covenants hereunder.

27



--------------------------------------------------------------------------------



 



     (l) True Sale/Substantive Consolidation Opinion. The Servicer will comply
with each of the assumptions of fact set forth in the opinion of Sidley Austin
Brown & Wood LLP dated as of the date hereof regarding certain bankruptcy
matters.

ARTICLE VI

INDEMNIFICATION

        Section 6.1 Indemnities by the Seller. Without limiting any other rights
any such Person may have hereunder or under applicable law, the Seller hereby
indemnifies and holds harmless, on an after-Tax basis, the Agent, each Purchaser
Agent and each Purchaser and their respective officers, directors, agents and
employees (each an “Indemnified Party”) from and against any and all damages,
losses, claims, liabilities, penalties, Taxes, costs and expenses (including
reasonable attorneys’ fees and court costs) (all of the foregoing collectively,
the “Indemnified Losses”) at any time imposed on or incurred by any Indemnified
Party arising out of or otherwise relating to any Transaction Document, the
transactions contemplated thereby or the acquisition of any portion of the Sold
Interest, or any action taken or omitted by any of the Indemnified Parties in
connection with the transactions contemplated hereby (including any action taken
by the Agent as attorney-in-fact for the Seller pursuant to Section 3.5(b)),
whether arising by reason of the acts to be performed by the Seller hereunder or
otherwise, excluding only Indemnified Losses to the extent (a) such Indemnified
Losses resulting solely from gross negligence or willful misconduct of the
Indemnified Party seeking indemnification, (b) such Indemnified Losses result
due to Receivables being uncollectible on account of the insolvency, bankruptcy
or lack of creditworthiness of the related Obligor or (c) such Indemnified
Losses include Taxes on, or measured by, the overall net income of the
Indemnified Party seeking indemnification; provided, however, that nothing
contained in this sentence shall limit the liability of the Seller or the
Servicer or limit the recourse of the Agent, each Purchaser Agent and each
Purchaser to the Seller or the Servicer for any amounts otherwise specifically
provided to be paid by the Seller or the Servicer hereunder. Without limiting
the foregoing indemnification, but subject to the limitations set forth in
clauses (a), (b) or (c) of the previous sentence, the Seller shall indemnify
each Indemnified Party for Indemnified Losses (including losses in respect of
uncollectible Receivables, regardless for these specific matters whether
reimbursement therefor would constitute recourse to the Seller or the Servicer)
relating to or resulting from:

          (i) any representation or warranty made by the Seller (or any employee
or agent of the Seller) under or in connection with any Transaction Document,
any Periodic Report or any other information or report delivered by the Seller
pursuant hereto, which shall have been false or incorrect in any material
respect when made or deemed made (including, without limitation, the
representations made pursuant to Section 7.2(e));

          (ii) the failure by the Seller or the Servicer to comply with any
applicable law, rule or regulation related to any Receivable, or the
nonconformity of any Receivable with any such applicable law, rule or
regulation;

28



--------------------------------------------------------------------------------



 



          (iii) the failure of the Seller to vest and maintain vested in the
Agent, for the benefit of itself, the Purchaser Agents and the Purchasers, a
perfected ownership or security interest in the Sold Interest and the property
conveyed pursuant to Section 1.1(e) and Section 1.8, free and clear of any
Adverse Claim;

          (iv) any commingling of funds to which the Agent, any Purchaser Agent
or any Purchaser is entitled hereunder with any other funds;

          (v) any failure of a Lock-Box Bank to comply with the terms of the
applicable Lock-Box Agreement or any failure by JPMorgan Chase Bank to forward
any Collections sent to the JPMorgan Lock-Box or the JPMorgan Lock-Box Account
to the Servicer, any sub-servicer, a Lock-Box or a Lock-Box Account;

          (vi) any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Receivable, or
any other claim resulting from the sale or lease of goods or the rendering of
services related to such Receivable or the furnishing or failure to furnish any
such goods or services or other similar claim or defense not arising from the
financial inability of any Obligor to pay undisputed indebtedness;

          (vii) any failure of the Seller or the Servicer to perform its duties
or obligations in accordance with the provisions of this Agreement or any other
Transaction Document to which it is a party;

          (viii) any environmental liability claim, products liability claim or
personal injury or property damage suit or other similar or related claim or
action of whatever sort, arising out of or in connection with any Receivable or
any other suit, claim or action of whatever sort relating to any of the
Transaction Documents;

          (ix) any tax or governmental fee or charge (other than franchise taxes
and taxes on or measured by the net income of any Purchaser), all interest and
penalties thereon or with respect thereto, and all out-of-pocket costs and
expenses, including the reasonable fees and expenses of counsel in defending
against the same, which may arise by reason of the purchase or ownership of the
Receivables; or

          (x) any amounts any Conduit Purchaser must pay to any Funding Source
pursuant to any Funding Agreement on account of any Tax.

        Section 6.2 Increased Cost and Reduced Return. By way of clarification,
and not of limitation, of Section 6.1, if the adoption of any applicable law,
rule or regulation, or any change therein, or any change in the interpretation
or administration thereof by any Governmental Authority charged with the
interpretation or administration thereof, or compliance by any Funding Source,
the Agent, any Purchaser Agent or any Purchaser (collectively, the “Funding
Parties”) with any request or directive (whether or not having the force of law)
of any such Governmental Authority after the date hereof (a “Regulatory Change”)
(a) subjects any Funding Party to any charge or withholding on or in connection
with a Funding Agreement or this Agreement (collectively, the “Funding
Documents”) or any

29



--------------------------------------------------------------------------------



 



        Receivable, (b) changes the basis of taxation of payments to any of the
Funding Parties of any amounts payable under any of the Funding Documents
(except for changes in the rate of Tax on the overall net income of such Funding
Party), (c) imposes, modifies or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or any credit extended by, any of the
Funding Parties, (d) has the effect of reducing the rate of return on such
Funding Party’s capital to a level below that which such Funding Party could
have achieved but for such adoption, change or compliance (taking into
consideration such Funding Party’s policies concerning capital adequacy) or
(e) imposes any other condition, and the result of any of the foregoing is
(x) to impose a cost on, or increase the cost to, any Funding Party of its
commitment under any Funding Document or of purchasing, maintaining or funding
any interest acquired under any Funding Document, (y) to reduce the amount of
any sum received or receivable by, or to reduce the rate of return of, any
Funding Party under any Funding Document or (z) to require any payment
calculated by reference to the amount of interests held or amounts received by
it hereunder, then, upon demand by the Agent or applicable Purchaser Agent, the
Seller shall pay to the Agent (with respect to amounts owed to it) or the
applicable Purchaser Agent (with respect to amounts owed to it or any Purchaser
in its Purchaser Group) for the account of the Person such additional amounts as
will compensate the Agent, the Purchaser Agents or such Purchaser (or, in the
case of any Conduit Purchaser, will enable such Conduit Purchaser to compensate
any Funding Source) for such increased cost or reduction. Without limiting the
foregoing, the Seller acknowledges and agrees that the fees and other amounts
payable by the Seller to the Purchasers and the Agent have been negotiated on
the basis that the unused portion of the Commitment of each Liquidity Bank is
treated as a “short term commitment” for which there is no regulatory capital
requirement and the Commitment of each Enhancement Bank carries the same capital
requirement as a funded Purchase in the same amount. If any Liquidity Bank
determines it is required to maintain capital against its unused commitment with
respect to this transaction, or if any Enhancement Bank is required to maintain
capital on its unused commitment with respect to this transaction (or any
Purchaser is required to maintain capital against its Investment) in excess of
the amount of capital it would be required to maintain against a funded Purchase
in the same amount, such Purchaser shall be entitled to compensation under this
Section 6.2.

        Section 6.3 Other Costs and Expenses. Also by way of clarification, and
not of limitation, of Section 6.1, the Seller shall pay to the Agent (with
respect to amounts owed to it) or the applicable Purchaser Agent (with respect
to amounts owed to it or any Purchaser in its Purchaser Group) on demand all
costs and expenses in connection with (a) the preparation, execution, delivery
and administration (including amendments of any provision) of the Transaction
Documents, (b) the sale of the Sold Interest, (c) the perfection of the Agent’s
rights in the Receivables, Collections, the Purchase Agreement and proceeds
thereof, (d) the enforcement by the Agent, any Purchaser Agent or the Purchasers
of the obligations of the Seller under the Transaction Documents or of any
Obligor under a Receivable and (e) the maintenance by the Agent of the
Lock-Boxes and Lock-Box Accounts, including reasonable fees, costs and expenses
of legal counsel for the Agent and each Purchaser Agent relating to any of the
foregoing or to advising the Agent, any Purchaser Agent and any Funding Source
about its rights and remedies under any Transaction Document or any related
Funding Agreement and all costs and expenses (including counsel fees and
expenses) of the Agent,

30



--------------------------------------------------------------------------------



 



each Purchaser Agent, each Purchaser and each Funding Source in connection with
the administration and enforcement of the Transaction Documents or any Funding
Agreement.

        Section 6.4 Withholding Taxes. (a) All payments made by the Seller
hereunder shall be made without withholding for or on account of any present or
future taxes (other than overall net income taxes on the recipient). If any such
withholding is so required, the Seller shall make the withholding, pay the
amount withheld to the appropriate authority before penalties attach thereto or
interest accrues thereon and pay such additional amount as may be necessary to
ensure that the net amount actually received by each Purchaser, Purchaser Agent
and the Agent free and clear of such taxes (including such taxes on such
additional amount) is equal to the amount that Purchaser, Purchaser Agent or the
Agent (as the case may be) would have received had such withholding not been
made. If the Agent, any Purchaser Agent or any Purchaser pays any such taxes,
penalties or interest the Seller shall reimburse the Agent, such Purchaser Agent
or such Purchaser for that payment on demand. If the Seller pays any such taxes,
penalties or interest, it shall deliver official tax receipts evidencing that
payment or certified copies thereof to the related Purchaser Agent on whose
account such withholding was made (with a copy to the Agent if not the recipient
of the original) on or before the thirtieth day after payment.

     (a) Before the first date on which any amount is payable hereunder for the
account of any Purchaser not incorporated under the laws of the United States
such Purchaser shall deliver to the Seller and the Agent each two (2) duly
completed copies of United States Internal Revenue Service Form W-8ECl or W-8BEN
(or successor applicable form) certifying that such Purchaser is entitled to
receive payments hereunder without deduction or withholding of any United States
federal income taxes. Each such Purchaser shall replace or update such forms
when necessary to maintain any applicable exemption and as requested by the
Agent or the Seller.

        Section 6.5 Payments and Allocations. If any Person seeks compensation
pursuant to this Article VI, such Person shall deliver to the Seller and the
Agent a certificate setting forth the amount due to such Person, a description
of the circumstance giving rise thereto and, in reasonable detail, the basis of
the calculations of such amount, which certificate shall be presumed to be
correct absent manifest error. The Seller shall pay to the Agent (with respect
to amounts owed to it) or the applicable Purchaser Agent (with respect to
amounts owed to it or any Purchaser in its Purchaser Group), for the account of
such Person, the amount shown as due on any such certificate within 10 Business
Days after receipt of the notice.

ARTICLE VII

CONDITIONS PRECEDENT

        Section 7.1 Conditions to Closing. This Agreement shall become effective
on the first date all conditions in this Section 7.1 are satisfied. On or before
such date, the Seller shall deliver to the Agent and each Purchaser Agent the
following documents in form, substance and quantity reasonably acceptable to the
Agent and each Purchaser Agent, as applicable:

31



--------------------------------------------------------------------------------



 



          (a) All instruments and other documents required, or deemed desirable
by the Agent, to perfect the Agent’s first priority interest in the Receivables,
the Collections, the Purchase Agreement and proceeds thereof in all appropriate
jurisdictions.

          (b) Favorable opinions of counsel to the USF Entities covering such
matters as any Purchaser Agent or the Agent may request.

          (c) Customary documentation with respect to each USF Entity’s
existence, qualifications to do business, and authorization, execution and
delivery of the Transaction Documents;

          (d) Fully executed copies of this Agreement and the other Transaction
Documents.

          (e) Such other approvals, opinions or documents as the Agent or any
Conduit Purchaser may reasonably request.

        Section 7.2 Conditions to Each Purchase. The obligation of each
Committed Purchaser to make any Purchase or Reinvestment, the right of the
Seller to request or accept any Purchase or Reinvestment, or the right of the
Seller or the Servicer to request any Interim Liquidation or Repurchase, are
subject to the conditions (and each Purchase, Reinvestment, Interim Liquidation
or Repurchase shall evidence the Seller’s representation and warranty that
clauses (a)-(f) of this Section 7.2 have been satisfied) that on the date of
such Purchase, Interim Liquidation or Repurchase before and after giving effect
to the Purchase, Interim Liquidation or Repurchase:

          (a) no Potential Termination Event shall then exist or shall occur as
a result of the Purchase or Reinvestment;

          (b) the Termination Date has not occurred;

          (c) after giving effect to the application of the proceeds of such
Purchase, (i) the outstanding Matured Aggregate Investment would not exceed the
Aggregate Commitment, (ii) the outstanding Aggregate Investment would not exceed
the Purchase Limit, (iii) the sum of the Investments for all Purchasers in a
Purchaser Group would not exclude such Purchaser Group’s Group Limit, and
(iv) the aggregate Matured Value of the Investments of a Purchaser Group would
not exceed the Commitments of the Related Bank Purchasers for such Purchaser
Group;

          (d) the representations and warranties in Sections 4.1, and 4.2 hereof
and Section 4 of the Purchase Agreement are true and correct in all material
respects on and as of such date (except to the extent such representations and
warranties relate solely to an earlier date and then as of such earlier date);

          (e) if any Purchaser is making a Purchase, or any Purchaser is in an
Interim Liquidation at a time when any other Purchaser is not in an Interim
Liquidation or a Repurchase will be made on such date, each of the following
representations and

32



--------------------------------------------------------------------------------



 



warranties shall be true and the Agent shall have received a certification of
the Servicer and the Seller stating that:

               (i) if any Purchaser other than USF Assurance is making a
Purchase or any Purchaser is in an Interim Liquidation at a time when any other
Purchaser is not or a Repurchase will be made, no Potential Termination Event or
Servicer Replacement Event shall then exist, shall occur as a result of such
Purchase, Interim Liquidation or Repurchase or is imminent;

               (ii) if any Purchaser other than USF Assurance is making a
Purchase or any Purchaser is in an Interim Liquidation at a time when any other
Purchaser is not or a Repurchase will be made, such Purchase, Interim
Liquidation or Repurchase could not be reasonably expected to have an adverse
effect on the other Purchasers;

               (iii) after giving effect to such Purchase, Repurchase or Interim
Liquidation, each of the statements set forth in clauses (i) and (ii) will be
true and correct; and

               (iv) if there are any Purchasers other than USF Assurance that
hold a Purchase Interest at such time or will hold a Purchase Interest after
giving effect to such Purchase, Repurchase or Interim Liquidation, the aggregate
Investments of the Purchasers other than USF Assurance is at least equal to 50%
of the Aggregate Investment after giving effect to such Purchase, Repurchase or
Interim Liquidation; and

          (f) With respect to any Incremental Purchase, the Agent shall have
received the Incremental Purchase Request required by Section 1.1(c).

Nothing in this Section 7.2 limits the obligations of each Related Bank
Purchaser to its related Conduit Purchaser.

        Section 7.3 Conditions to Initial Purchase of USF Assurance. On or
before the date of the initial Purchase by USF Assurance, USF Assurance shall
deliver to the Agent and each Purchaser Agent the following:

          (a) Evidence reasonably acceptable to the Agent that USF Assurance
shall have obtained a Certificate of Registration of USF Assurance as a Class 1
insurer (the “Insurance Licence”), from the Bermuda Monetary Authority;

          (b) Evidence reasonably acceptable to the Agent that USF Assurance
shall have obtained a direction (the “Direction”) under Section 56 of the
Insurance Act 1978, from the Bermuda Monetary Authority, allowing USF Assurance
to treat its investments pursuant to this Agreement as “relevant assets” for the
purposes of the liquidity ratio as set out in the Insurance Returns and Solvency
Regulations 1980, effective as of the date of the Insurance Licence; and

33



--------------------------------------------------------------------------------



 



          (c) An opinion of Bermuda counsel to USF Assurance in substantially
the form attached hereto as Exhibit F.

ARTICLE VIII

THE AGENT

        Section 8.1 Appointment and Authorization. (a) Each Purchaser and each
Purchaser Agent hereby irrevocably designates and appoints ABN AMRO Bank N.V. as
the “Agent” hereunder and authorizes the Agent to take such actions and to
exercise such powers as are delegated to the Agent hereby and to exercise such
other powers as are reasonably incidental thereto. The Agent shall hold, in its
name, for the benefit of each Purchaser, the Purchase Interest of such
Purchaser. The Agent shall not have any duties other than those expressly set
forth herein or any fiduciary relationship with any Purchaser, and no implied
obligations or liabilities shall be read into this Agreement, or otherwise
exist, against the Agent. The Agent does not assume, nor shall it be deemed to
have assumed, any obligation to, or relationship of trust or agency with, the
Seller. Notwithstanding any provision of this Agreement or any other Transaction
Document, in no event shall the Agent ever be required to take any action which
exposes the Agent to personal liability or which is contrary to the provision of
any Transaction Document or applicable law.

         (b) Each Purchaser hereby irrevocably designates and appoints the
respective institution identified on the applicable signature page hereto or in
the related Transfer Supplement (as applicable) as its Purchaser Agent
hereunder, and each authorizes such Purchaser Agent to take such action on its
behalf under the provisions of this Agreement and to exercise such powers and
perform such duties as are expressly delegated to such Purchaser Agent by the
terms of this Agreement, if any, together with such other powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement, no Purchaser Agent shall have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Purchaser or other Purchaser Agent or the Agent, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities on the part of such Purchaser Agent shall be read into this
Agreement or otherwise exist against such Purchaser Agent.

         (c) Except as otherwise specifically provided in this Agreement, the
provisions of this Article VIII are solely for the benefit of the Purchaser
Agents, the Agent and the Purchasers, and none of the Seller or any Servicer
shall have any rights as a third-party beneficiary or otherwise under any of the
provisions of this Article VIII, except that this Article VIII shall not affect
any obligations which any Purchaser Agent, the Agent or the Purchaser may have
to the Seller or any Servicer under the other provisions of this Agreement.
Furthermore, no Purchaser shall have any rights as a third-party beneficiary or
otherwise under any of the provisions hereof in respect of a Purchaser Agent
which is not the Purchaser Agent for such Purchaser.

         (d) In performing its functions and duties hereunder, the Agent shall
act solely as the agent of the Purchasers and the Purchaser Agents and does not
assume nor shall be deemed to have assumed any obligation or relationship of
trust or agency with or for the Seller or Servicer

34



--------------------------------------------------------------------------------



 



or any of their successors and assigns. In performing its functions and duties
hereunder, each Purchaser Agent shall act solely as the agent of the Purchasers
in its Purchaser Group and does not assume nor shall be deemed to have assumed
any obligation or relationship of trust or agency with or for the Seller, any
Servicer, any other Purchaser, any other Purchaser Agent or the Agent, or any of
their respective successors and assigns.

        Section 8.2 Delegation of Duties. The Agent may execute any of its
duties through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The Agent shall not be
responsible to any Purchaser for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

        Section 8.3 Exculpatory Provisions. None of the Agent, any Purchaser
Agent or any of their respective directors, officers, agents or employees shall
be liable for any action taken or omitted (i) with the consent or at the
direction of the Instructing Group or (ii) in the absence of such Person’s gross
negligence or willful misconduct. The Agent shall not be responsible to any
Purchaser Agent, Purchaser or other Person for any recitals, representations,
warranties or other statements made by the Seller, any Originator or any of
their Affiliates, (ii) the value, validity, effectiveness, genuineness,
enforceability or sufficiency of any Transaction Document, (iii) any failure of
the Seller, any Originator or any of their Affiliates to perform any obligation
or (iv) the satisfaction of any condition specified in Article VII. The Agent
shall not have any obligation to any Purchaser Agent or any Purchaser to
ascertain or inquire about the observance or performance of any agreement
contained in any Transaction Document or to inspect the properties, books or
records of the Seller, any Originator or any of their Affiliates.

        Section 8.4 Reliance by Agent. (a) Each Purchaser Agent and the Agent
shall in all cases be entitled to rely, and shall be fully protected in relying,
upon any document, other writing or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person and upon
advice and statements of legal counsel (including counsel to the Seller),
independent accountants and other experts selected by the Agent. Each Purchaser
Agent and the Agent shall in all cases be fully justified in failing or refusing
to take any action under any Transaction Document unless it shall first receive
such advice or concurrence of the Purchasers, and assurance of its
indemnification, as it deems appropriate.

         (b) The Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement in accordance with a request of the
Instructing Group, the Purchasers or the Purchaser Agents, and such request and
any action taken or failure to act pursuant thereto shall be binding upon all
Purchasers, the Agent and Purchaser Agents.

         (c) For each Purchaser Group, 66-2/3% of the Commitments represented by
such Purchaser Group (each, a “Voting Block”), shall be required to request or
direct the applicable Purchaser Agent to take action, or refrain from taking
action, under this Agreement on behalf of such Purchasers. Such Purchaser Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement in accordance with a request of its appropriate Voting
Block, and such request and any action taken or failure to act pursuant thereto
shall be binding upon all of such Purchaser Agent’s Purchasers.

35



--------------------------------------------------------------------------------



 



         (d) Unless otherwise advised in writing by a Purchaser Agent or by any
Purchaser on whose behalf such Purchaser Agent is purportedly acting, each party
to this Agreement may assume that (i) such Purchaser Agent is acting for the
benefit of each of the Purchasers in respect of which such Purchaser Agent is
identified as being the “Purchaser Agent” in the definition of “Purchaser Agent”
hereto, as well as for the benefit of each assignee or other transferee from any
such Person, and (ii) each action taken by such Purchaser Agent has been duly
authorized and approved by all necessary action on the part of the Purchasers on
whose behalf it is purportedly acting. Each initial Purchaser (or, with the
consent of all other Purchasers then existing, any other Purchasers) shall have
the right to designate a new Purchaser Agent (which may be itself) to act on its
behalf and on behalf of its assignees and transferees for purposes of this
Agreement by giving to the Agent written notice thereof signed by such
Purchaser(s) and the newly designated Purchaser Agent. Such notice shall be
effective when receipt thereof is acknowledged by the Agent, which
acknowledgment the Agent shall not unreasonably delay giving, and thereafter the
party named as such therein shall be Purchaser Agent for such Purchaser under
this Agreement. Each Purchaser Agent and its Purchaser(s) shall agree amongst
themselves as to the circumstances and procedures for removal and resignation of
such Purchaser Agent.

        Section 8.5 Assumed Payments. Unless the Agent shall have received
notice from the applicable Purchaser Agent before the date of any Put or of any
Incremental Purchase that the applicable Purchaser Group will not make available
to the Agent (in the case of an Incremental Purchase) or the applicable
Purchaser Agent (in the case of a Put) the amount it is scheduled to remit as
part of such Put or Incremental Purchase, the Agent may assume such Purchaser
Group has made such amount available to the Agent when due (an “Assumed
Payment”) and, in reliance upon such assumption, the Agent may (but shall have
no obligation to) make available such amount to the appropriate Person. If and
to the extent that any Purchaser Group shall not have made its Assumed Payment
available to the Agent, such Purchaser Group (and the Seller in the case of any
Incremental Purchase) hereby agrees to pay the Agent forthwith on demand such
unpaid portion of such Assumed Payment up to the amount of funds actually paid
by the Agent, together with interest thereon for each day from the date of such
payment by the Agent until the date the requisite amount is repaid to the Agent,
at a rate per annum equal to (i) for the first five Business Days after such
payment was due, the Agent’s cost of funds (as reasonably determined by the
Agent) and (ii) thereafter (until the date the requisite amount is repaid to the
Agent), the Prime Rate plus 2%.

        Section 8.6 Notice of Termination Events. Neither any Purchaser Agent
nor the Agent shall be deemed to have knowledge or notice of the occurrence of
any Potential Termination Event unless the Agent or such Purchaser Agent has
received notice from any Purchaser or the Seller stating that a Potential
Termination Event has occurred hereunder and describing such Potential
Termination Event. In the event that the Agent receives such a notice, it shall
promptly give notice thereof to each Purchaser Agent whereupon each Purchaser
Agent shall promptly give notice thereof to its Purchasers, Enhancement Banks
and Liquidity Banks. In the event that a Purchaser Agent receives such a notice
(other than from the Agent), it shall promptly give notice thereof to the Agent
and each of its affiliated Enhancement Banks and Liquidity Banks. The Agent
shall take such action concerning a Potential Termination Event as may be
directed by the Instructing Group or, if only USF Assurance shall have any

36



--------------------------------------------------------------------------------



 



outstanding Investment at such time, USF Assurance (or, if otherwise required
for such action, all of the Purchasers), but until the Agent receives such
directions, the Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, as the Agent deems advisable and in the best
interests of the Purchasers and Purchaser Agents; provided, that if USF
Assurance shall be entitled to give such direction, no waiver by USF Assurance
of such Potential Termination Event shall be binding on any other Purchaser,
including without limitation for purposes of Section 7.2(a) or, if such
Potential Termination Event becomes a Termination Event for purposes of
declaring the Termination Date.

        Section 8.7 Non-Reliance on Agent, Purchaser Agents and Other
Purchasers. Each Purchaser expressly acknowledges that none of the Agent, the
Purchaser Agents or any of their respective officers, directors, employees,
agents, attorneys-in-fact or Affiliates has made any representations or
warranties to it and that no act by the Agent or any Purchaser Agent hereafter
taken, including any review of the affairs of the Seller or any Originator,
shall be deemed to constitute any representation or warranty by the Agent or
such Purchaser Agent, as applicable. Each Purchaser represents and warrants to
the Agent and the Purchaser Agents that, independently and without reliance upon
the Agent, Purchaser Agents or any other Purchaser and based on such documents
and information as it has deemed appropriate, it has made and will continue to
make its own appraisal of and investigation into the business, operations,
property, prospects, financial and other conditions and creditworthiness of the
Seller, any Originator, and the Receivables and its own decision to enter into
this Agreement and to take, or omit, action under any Transaction Document. The
Agent shall deliver each month to any Purchaser Agent that so requests a copy of
the Periodic Report(s) received covering the preceding Fiscal Month. Except for
items specifically required to be delivered hereunder, the Agent shall not have
any duty or responsibility to provide any Purchaser Agent or Purchaser with any
information concerning the Seller, any Originator or any of their Affiliates
that comes into the possession of the Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates.

        Section 8.8 Agents and Affiliates. Each of the Purchaser Agents, the
Purchasers and the Agent and their respective Affiliates may extend credit to,
accept deposits from and generally engage in any kind of banking, trust, debt,
entity or other business with the Seller, any Originator or any of their
Affiliates and ABN AMRO may exercise or refrain from exercising its rights and
powers as if it were not the Agent. With respect to the acquisition of the
Receivables pursuant to this Agreement, each of the Purchaser Agents and the
Agents shall have the same rights and powers under this Agreement as any
Purchaser and may exercise the same as though it were not such an agent, and the
terms “Purchaser” and “Purchasers” shall include each of the Purchaser Agents
and the Agent in their individual capacities.

        Section 8.9 Indemnification. Each Purchaser Group shall indemnify and
hold harmless the Agent and its officers, directors, employees, representatives
and agents (to the extent not reimbursed by the Seller or any Originator and
without limiting the obligation of the Seller or any Originator to do so),
ratably in accordance with the Percentage Factors of the Purchasers in such
Purchaser Group from and against any and all liabilities, obligations, losses,
damages, penalties, judgments, settlements, costs, expenses and disbursements of
any kind whatsoever (including in connection with any investigative or
threatened proceeding,

37



--------------------------------------------------------------------------------



 



whether or not the Agent or such Person shall be designated a party thereto)
that may at any time be imposed on, incurred by or asserted against the Agent or
such Person as a result of, or related to, any of the transactions contemplated
by the Transaction Documents or the execution, delivery or performance of the
Transaction Documents or any other document furnished in connection therewith
(but excluding any such liabilities, obligations, losses, damages, penalties,
judgments, settlements, costs, expenses or disbursements resulting solely from
the gross negligence or willful misconduct of the Agent or such Person as
finally determined by a court of competent jurisdiction).

        Section 8.10 Successor Agent. The Agent may, upon at least forty-five
(45) days notice to the Seller, each Purchaser and each Purchaser Agent, resign
as Agent. Such resignation shall not become effective until a successor agent is
appointed by the Instructing Group and has accepted such appointment. Upon such
acceptance of its appointment as Agent hereunder by a successor Agent, such
successor Agent shall succeed to and become vested with all the rights and
duties of the retiring Agent, and the retiring Agent shall be discharged from
its duties and obligations under the Transaction Documents. After any retiring
Agent’s resignation hereunder, the provisions of Article VI and this
Article VIII shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was the Agent.

ARTICLE IX

MISCELLANEOUS

        Section 9.1 Termination. Each Purchaser shall cease to be a party hereto
when the Termination Date has occurred, such Purchaser holds no Investment and
no Commitment and all amounts payable to it hereunder have been indefeasibly
paid in full. This Agreement shall terminate following the Termination Date when
no Investment is held by any Purchaser and all other amounts payable hereunder
have been indefeasibly paid in full, but the rights and remedies of the Agent,
each Purchaser Agent and each Purchaser concerning any representation, warranty
or covenant made, or deemed to be made, by the Seller and under Article VI and
Sections 3.9, 8.9, 9.10, 9.11, 9.12, 9.13 and 9.18 shall survive such
termination.

        Section 9.2 Notices. Unless otherwise specified, all notices and other
communications hereunder shall be in writing (including by telecopier or other
facsimile communication), given to the appropriate Person at its address or
telecopy number set forth on the signature pages hereof or at such other address
or telecopy number as such Person may specify, and effective when received at
the address specified by such Person. Each party hereto, however, authorizes the
Agent and each Purchaser Agent to act on telephone notices of Purchases, Puts,
and Discount Rate and Tranche Period selections from any person the Agent or
such Purchaser Agent in good faith believes to be acting on behalf of the
relevant party and, at the Agent’s or such Purchaser Agent’s option, to tape
record any such telephone conversation. Each party hereto agrees to deliver
promptly to the Agent or such Purchaser Agent a confirmation of each telephone
notice given or received by such party (signed by an authorized officer of such
party), but the absence of such confirmation shall not affect the validity of
the telephone notice. The Agent’s or such Purchaser Agent’s records of all such
conversations shall be

38



--------------------------------------------------------------------------------



 



deemed correct and, if the confirmation of a conversation differs in any
material respect from the action taken by the Agent or such Purchaser Agent, the
records of the Agent or such Purchaser Agent shall govern absent manifest error.
The number of days for any advance notice required hereunder may be waived
(orally or in writing) by the Person receiving such notice and, in the case of
notices to the Agent, the consent of each Person to which the Agent or such
Purchaser Agent is required to forward such notice.

        Section 9.3 Payments and Computations. Notwithstanding anything herein
to the contrary, any amounts to be paid or transferred by the Seller or the
Servicer to, or for the benefit of, any Purchaser or any other Person shall be
paid or transferred to the Agent or the appropriate Purchaser Agent, as
specified herein. All amounts to be paid or deposited hereunder shall be paid or
transferred on the day when due in immediately available Dollars (and, if due
from the Seller or Servicer, by 11:00 a.m. (Chicago time), with amounts received
after such time being deemed paid on the Business Day following such receipt).
The Seller shall, to the extent permitted by law, pay to the Agent upon demand,
for the account of the applicable Person, interest on all amounts not paid or
transferred by the Seller or the Servicer when due hereunder at a rate equal to
Prime Rate plus 2% calculated from the date any such amount became due until the
date paid in full. Any payment or other transfer of funds scheduled to be made
on a day that is not a Business Day shall be made on the next Business Day, and
any Discount Rate or interest rate accruing on such amount to be paid or
transferred shall continue to accrue to such next Business Day. All computations
of interest, fees, and Discount shall be calculated for the actual days elapsed
based on a 360 day year, except in the case of Discount accruing at the Prime
Rate which shall be calculated based on a 365/366 day year.

        Section 9.4 Sharing of Recoveries. Each Purchaser agrees that if it
receives any recovery, through set-off, judicial action or otherwise, on any
amount payable or recoverable hereunder in a greater proportion than should have
been received hereunder or otherwise inconsistent with the provisions hereof,
then the recipient of such recovery shall purchase for cash an interest in
amounts owing to the other Purchasers (as return of Investment or otherwise),
without representation or warranty except for the representation and warranty
that such interest is being sold by each such other Purchaser free and clear of
any Adverse Claim created or granted by such other Purchaser Group, in the
amount necessary to create proportional participation by the Purchasers in such
recovery (as if such recovery were distributed pursuant to Section 2.3(c)
including clause (ii) thereof). If all or any portion of such amount is
thereafter recovered from the recipient, such purchase shall be rescinded and
the purchase price restored to the extent of such recovery, but without
interest.

        Section 9.5 Right of Setoff. Subject to Section 9.4, during a
Termination Event, each Purchaser is hereby authorized (in addition to any other
rights it may have) to setoff, appropriate and apply (without presentment,
demand, protest or other notice which are hereby expressly waived) any deposits
and any other indebtedness held or owing by such Purchaser (including by any
branches or agencies of such Purchaser) to, or for the account of, the Seller or
the Servicer against amounts owing by the Seller or the Servicer (as applicable)
under the Transaction Documents.

39



--------------------------------------------------------------------------------



 



        Section 9.6 Amendments. Except as otherwise expressly provided herein,
no amendment or waiver hereof shall be effective unless signed by the Seller,
the Servicer and the Purchasers, and prior written notification of the substance
of each amendment or waiver is furnished to each Rating Agency. In addition, no
amendment of any Transaction Document shall, without the consent of (a) all the
Purchasers (i) extend the Termination Date or the date of any payment or
transfer of Collections by the Seller to the Servicer or by the Seller or the
Servicer to the Agent, any Purchaser Agent or any Purchaser, (ii) reduce the
rate or extend the time of payment of Discount for any Tranche, (iii) reduce or
extend the time of payment of any fee payable to the Purchasers, (iv) except as
provided herein, release, transfer or modify any Purchaser’s Purchase Interest
or change any Commitment, (v) amend the definition of Instructing Group,
subsections (b), (e) and (g) in the definition of Termination Event or
Section 1.1, 1.2, 1.5, 1.7, 2.1, 2.2, 2.3, 3.9, 7.2 or 9.6, Article VI, or any
obligation of any USF Entity thereunder, (vi) consent to the assignment or
transfer by the Seller or any Originator of any interest in the Receivables
other than transfers permitted under the Transaction Documents or permit any USF
Entity to transfer any of its obligations under any Transaction Document except
as expressly contemplated by the terms of the Transaction Documents, or
(vii) amend any defined term relevant to the restrictions in clauses (i) through
(vi) in a manner which would circumvent the intention of such restrictions, or
(b) the Agent and each affected Purchaser Agent, amend any provision hereof if
the effect thereof is to affect the indemnities to, or the rights or duties of,
the Agent or any Purchaser Agent or to reduce any fee payable for the Agent’s or
such Purchaser Agent’s own account. Notwithstanding the foregoing, the amount of
any fee or other payment due and payable from the Seller or the Servicer to the
Agent (for its own account), any Purchaser Agent or any Purchaser may be changed
or otherwise adjusted solely with the consent of the Seller and the party to
which such payment is payable. Any amendment hereof shall apply to each
Purchaser equally and shall be binding upon the Seller, the Servicer, the
Purchasers, the Purchaser Agents and the Agent. If required by the Rating
Agencies for the applicable Conduit Purchaser, no material amendment hereof or
assignment, termination, resignation or removal hereunder shall be effective
unless a statement is obtained from the applicable Rating Agencies that its
Rating will not be downgraded, withdrawn or suspended as a result of such
amendment assignment, termination, resignation or removal.

        Section 9.7 Waivers. No failure or delay of the Agent, any Purchaser
Agent or any Purchaser in exercising any power, right, privilege or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right, privilege or remedy preclude any other or
further exercise thereof or the exercise of any other power, right, privilege or
remedy. Any waiver hereof shall be effective only in the specific instance and
for the specific purpose for which such waiver was given. After any waiver, the
Seller, the Purchasers, the Purchaser Agents and the Agent shall be restored to
their former position and rights and any Termination Event waived shall be
deemed to be cured and not continuing, but no such waiver shall extend to (or
impair any right consequent upon) any subsequent or other Termination Event. Any
additional Discount that has accrued after a Termination Event before the
execution of a waiver thereof, solely as a result of the occurrence of such
Termination Event, may be waived by the Agent or related Purchaser Agent at the
direction of the Purchaser entitled thereto.

40



--------------------------------------------------------------------------------



 



        Section 9.8 Successors and Assigns; Participations; Assignments.

     (a) Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns. Except as otherwise provided herein, neither the Seller nor the
Servicer may assign or transfer any of its rights or delegate any of its duties
without (i) obtaining the prior consent of the Agent, the Purchaser Agents and
the Purchasers and (ii) furnishing prior written notification of any assignment
or transfer to each Rating Agency. Any Purchaser may from time to time sell to
one or more Related Bank Purchasers all or any portion of its Investment.

     (b) Participations. Any Purchaser may sell to one or more Persons (each a
“Participant”) participating interests in the interests of such Purchaser
hereunder. Such Purchaser shall remain solely responsible for performing its
obligations hereunder, and the Seller, each Purchaser Agent and the Agent shall
continue to deal solely and directly with such Purchaser in connection with such
Purchaser’s rights and obligations hereunder. Each Participant shall be entitled
to the benefits of Article VI and Section 3.9 and shall have the right of setoff
through its participation in amounts owing hereunder to the same extent as if it
were a Purchaser hereunder, which right of setoff is subject to such
Participant’s obligation to share with the Purchasers as provided in
Section 9.4; provided, however, that no Participant shall be entitled to any
amount under Section 3.9 and Article VI greater than the amount that would have
been have payable thereunder to the Purchaser who sold the participation if such
participation had not been sold. A Purchaser shall not agree with a Participant
to restrict such Purchaser’s right to agree to any amendment hereto, except
amendments described in clause (a) of Section 9.6.

     (c) Assignments by Committed Purchasers. Any Committed Purchaser may assign
to one or more Persons (“Purchasing Committed Purchasers”), acceptable to the
Agent in its sole discretion and, prior to the occurrence of a Termination
Event, subject to the prior written consent of the Seller (which consent will
not be unreasonably withheld) any portion of its Commitment as a Committed
Purchaser hereunder and Purchase Interest pursuant to a supplement hereto (a
“Transfer Supplement”) in form satisfactory to the Agent executed by each such
Purchasing Committed Purchaser, such selling Committed Purchaser and the Agent.
Any such assignment by a Committed Purchaser must be for an amount of at least
$10,000,000. Each Purchasing Committed Purchaser shall pay a fee of $3,000 to
the Agent. Any partial assignment shall be an assignment of an identical
percentage of such selling Committed Purchaser’s Investment, if any, and its
Commitment as a Committed Purchaser hereunder. Upon the execution and delivery
to the Agent of the Transfer Supplement and payment by the Purchasing Committed
Purchaser to the selling Committed Purchaser of the agreed purchase price, such
selling Committed Purchaser shall be released from its obligations hereunder to
the extent of such assignment and such Purchasing Committed Purchaser shall for
all purposes be a Committed Purchaser party hereto and shall have all the rights
and obligations of a Committed Purchaser hereunder to the same extent as if it
were an original party hereto with a Commitment as a Committed Purchaser, any
Investment and any related assigned Settlement described in the Transfer
Supplement.

     (d) Assignment by Conduit Purchasers. Each party hereto agrees and consents
(i) to each Conduit Purchaser’s assignment, participation, grant of security
interests in or other

41



--------------------------------------------------------------------------------



 



transfers of any portion of, or any of its beneficial interest in, the Purchase
Interest and the related assigned Settlement and (ii) to the complete assignment
by such Conduit Purchaser of all of its rights and obligations hereunder to
(x) a Related Bank Purchaser or Liquidity Bank or (y) any other Person
reasonably acceptable to the Seller (provided that the Seller’s approval shall
not be unreasonably withheld and no such approval shall be required after the
occurrence of a Termination Event). Upon such assignment such Conduit Purchaser
shall be released from all obligations and duties hereunder. Each Conduit
Purchaser shall promptly notify each party hereto of any such assignment. Upon
such an assignment of any portion of a Conduit Purchaser’s Purchase Interest and
the related assigned Settlement, the assignee shall have all of the rights of
such Conduit Purchaser hereunder related to such Purchase Interest and related
assigned Settlement.

     (e) Assignment by USF Assurance. USF Assurance may assign its rights and
obligations hereunder to any Person with the prior written consent of the Agent
(which consent may not be unreasonably withheld). Upon an assignment of any
portion of USF Assurance’s Purchase Interest, the assignee shall have all of the
rights of USF Assurance hereunder related to such Purchase Interest.

     (f) Opinions of Counsel. If required by the Agent or any Purchaser Agent or
to maintain the Ratings, each Transfer Supplement must be accompanied by an
opinion of counsel of the assignee as to such matters as the Agent or such
Purchaser Agent may reasonably request.

     (g) Notwithstanding the foregoing, no Purchaser may assign or participate
any of its interests hereunder to USF Assurance and USF Assurance may not assign
or participate any of its interests hereunder to any other Purchaser, unless
after giving effect to such assignment or participation, if any Purchaser other
than USF Assurance holds a Purchase Interest at such time or will hold a
Purchase Interest after giving effect to such assignment or participation, the
aggregate Investments of the Purchasers other than USF Assurance (which have not
been participated to USF Assurance) is at least equal to 50% of the Aggregate
Investment.

        Section 9.9 Commercial Reasonableness. Each party hereto agrees that all
provisions of the Transaction Documents shall be interpreted, and all rights and
remedies thereunder will be exercised, in a commercially reasonable manner,
taking into account the materiality of any purported breach thereof.

        Section 9.10 Confidentiality. The Seller and the Servicer hereto agree
to hold the Transaction Documents or any other confidential or proprietary
information of the Agent, the Purchaser Agents or the Purchasers received in
connection therewith in confidence and agree not to provide any Person with
copies of any Transaction Document or such other confidential or proprietary
information other than to (i) any officers, directors, members, managers,
employees or outside accountants, financial advisors, auditors or attorneys
thereof, or (ii) Governmental Authorities with appropriate jurisdiction and
provided that the Seller and the Servicer may provide copies of the Transaction
Documents (other than the Fee Letters) to the lenders under the USF Credit
Agreement. The Agent, each Purchaser Agent and each Purchaser will agree to hold
any other confidential or proprietary information of the USF Entities received
in connection with the Transaction Documents in confidence and agree not to

42



--------------------------------------------------------------------------------



 



provide any Person with copies of such other confidential or proprietary
information other than to (i) any officers, directors, members, managers,
employees or outside accountants, auditors or attorneys of the Agent, the
Purchaser Agents and the Purchasers, (ii) any prospective or actual assignee or
participant which (in each case) has agreed to comply with this Section 9.10,
(iii) Governmental Authorities with appropriate jurisdiction and (iv) any actual
or potential investor in a Conduit Purchaser’s commercial paper, any CP Dealer
or any Rating Agency. Notwithstanding the above stated obligations, the parties
hereto will not be liable for disclosure or use of such information which such
Person can establish by tangible evidence: (i) was required by law, including
pursuant to a subpoena or other legal process, (ii) was in such Person’s
possession or known to such Person prior to receipt or (iii) is or becomes known
to the public through disclosure in a printed publication (without breach of any
of such Person’s obligations hereunder).

        Section 9.11 Agreement Not to Petition. Each party hereto agrees, for
the benefit of the holders of the privately or publicly placed indebtedness for
borrowed money for each Conduit Purchaser, not, prior to the date which is one
(1) year and one (1) day after the payment in full of all such indebtedness, to
acquiesce, petition or otherwise, directly or indirectly, invoke, or cause such
Conduit Purchaser to invoke, the process of any Governmental Authority for the
purpose of (a) commencing or sustaining a case against such Conduit Purchaser
under any federal or state bankruptcy, insolvency or similar law (including the
Federal Bankruptcy Code), (b) appointing a receiver, liquidator, assignee,
trustee, custodian, sequestrator or other similar official for such Conduit
Purchaser, or any substantial part of its property, or (c) ordering the winding
up or liquidation of the affairs of such Conduit Purchaser. This Section shall
survive the termination of this Agreement.

        Section 9.12 Excess Funds. Notwithstanding any provisions contained in
this Agreement to the contrary, each Conduit Purchaser shall not, and shall not
be obligated to, pay any amount pursuant to this Agreement unless (i) such
Conduit Purchaser has received funds which may be used to make such payment and
which funds are not required to repay its commercial paper notes when due and
(ii) after giving effect to such payment, either (x) such Conduit Purchaser
could issue commercial paper notes to refinance all of its outstanding
commercial paper notes (assuming such outstanding commercial paper notes matured
at such time) in accordance with the program documents governing such Conduit
Purchaser’s securitization program or (y) all of such Conduit Purchaser’s
commercial paper notes are paid in full. Any amount which such Conduit Purchaser
does not pay pursuant to the operation of the preceding sentence shall not
constitute a claim (as defined in §101 of the United States Bankruptcy Code)
against or corporate obligation of such Conduit Purchaser for any such
insufficiency unless and until such Conduit Purchaser satisfies the provisions
of clauses (i) and (ii) above. This Section shall survive the termination of
this Agreement.

        Section 9.13 No Recourse. The obligations of each Conduit Purchaser, its
management company, its administrator and its referral agents (each a “Program
Administrator”) under any Transaction Document or other document (each, a
“Program Document”) to which a Program Administrator is a party are solely the
corporate obligations of such Program Administrator and no recourse shall be had
for such obligations against any

43



--------------------------------------------------------------------------------



 



Affiliate, director, officer, member, manager, employee, attorney or agent of
any Program Administrator.

        Section 9.14 Headings; Counterparts. Article and Section Headings in
this Agreement are for reference only and shall not affect the construction of
this Agreement. This Agreement may be executed by different parties on any
number of counterparts, each of which shall constitute an original and all of
which, taken together, shall constitute one and the same agreement.

        Section 9.15 Cumulative Rights and Severability. All rights and remedies
of the Purchasers, Purchaser Agents and Agent hereunder shall be cumulative and
non-exclusive of any rights or remedies such Persons have under law or
otherwise. Any provision hereof that is prohibited or unenforceable in any
jurisdiction shall, in such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof and without affecting such provision in any other jurisdiction.

        Section 9.16 Governing Law; Submission to Jurisdiction. This Agreement
shall be governed by, and construed in accordance with, the internal laws (and
not the law of conflicts) of the State of Illinois. The Seller, the Servicer and
USF Assurance hereby submit to the nonexclusive jurisdiction of the United
States District Court for the Northern District of Illinois and of any Illinois
state court sitting in Chicago, Illinois for purposes of all legal proceedings
arising out of, or relating to, the Transaction Documents or the transactions
contemplated thereby. Each of the Seller, the Servicer and USF Assurance hereby
irrevocably waive, to the fullest extent permitted by law, any objection it may
now or hereafter have to the venue of any such proceeding and any claim that any
such proceeding has been brought in an inconvenient forum. Nothing in this
Section 9.16 shall affect the right of the Agent, any Purchaser Agent or any
Purchaser to bring any action or proceeding against the Seller or its property
in the courts of other jurisdictions.

        Section 9.17 Waiver of Trial by Jury. TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH OF THE SELLER, THE SERVICER AND USF ASSURANCE IRREVOCABLY
WAIVES ALL RIGHT OF TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF, OR IN CONNECTION WITH, ANY TRANSACTION DOCUMENT OR ANY MATTER
ARISING THEREUNDER.

        Section 9.18 USA Patriot Act Notice. Each Purchaser that is subject to
the Act (as hereinafter defined) and the Agent (for itself and not on behalf of
any Purchaser) hereby notifies the Seller and the Servicer that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each USF Entity, which information includes the name
and address of each USF Entity and other information that will allow such
Purchaser or the Agent, as applicable, to identify each USF Entity in accordance
with the Act.

        Section 9.19 Entire Agreement. The Transaction Documents constitute the
entire understanding of the parties thereto concerning the subject matter
thereof. Any previous or contemporaneous agreements, whether written or oral,
concerning such matters are superseded thereby.

44



--------------------------------------------------------------------------------



 



       IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed and delivered by their duly authorized officers as of the date hereof.

                          ABN AMRO Bank N.V.,       ABN AMRO Bank N.V.,  as the
Agent        as the Related Bank Purchaser for Windmill                and as
the Windmill Purchaser Agent
 
                       
By:
  /s/ Kevin G. Pilz   By:   /s/ Kevin G. Pilz        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

   
Title:
  Vice President   Title:   Vice President        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

   
 
                       
By:
  /s/ Thomas J. Educate   By:   /s/ Thomas J. Educate        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

   
Title:
  Sr. Vice President   Title:   Sr. Vice President        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

   

  Address:   Structured Finance,       Address:   Structured Finance,    

      Asset Securitization           Asset Securitization    

      540 West Madison Street           540 West Madison Street    

      27th Floor           27th Floor    

      Mailcode C540-2721           Mailcode C540-2721    

      Chicago, IL 60661           Chicago, IL 60661    

      Attention: Purchaser Agent-           Attention: Windmill    

        Windmill                

  Telephone:   (312) 904-2119       Telephone:   (312) 904-2119    

  Telecopy:   (312) 904-1711       Telecopy:   (312) 904-1711    
 
                                    WINDMILL FUNDING CORPORATION
 
                       
 
      By:   /s/ Bernard J. Angelo                    

--------------------------------------------------------------------------------

   
 
      Title:   Vice President                    

--------------------------------------------------------------------------------

   
 
                       
 
      By:   /s/ Andrew L. Stidd                    

--------------------------------------------------------------------------------

   
 
      Title:   President                    

--------------------------------------------------------------------------------

                             

              Address:   c/o Global Securitization    

                  Services, LLC    

                  445 Broad Hollow Road    

                  Suite 239    

                  Melville, NY 11747    

                  Attention: Andrew L. Stidd    
 
                       

              Telephone:   (631) 587-4700    

              Telecopy:   (212) 302-8767    

Signature Page to
Receivables Sale Agreement



--------------------------------------------------------------------------------



 



                          USF CORPORATION       USF FINANCE COMPANY LLC
 
                       
By:
  /s/ Chester J. Popkowski   By:   /s/ Chester J. Popkowski        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

   
Title:
  Vice President, Finance and Internal Audit, and   Title:   President        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

   
 
  Treasurer                

--------------------------------------------------------------------------------

           
 
                       

  Address:   8550 W. Bryn Mawr Avenue       Address:   8550 W. Bryn Mawr Avenue
   

      Suite 700           Suite 700    

      Chicago, IL 60631           Chicago, IL 60631    
 
                       

       Attn:   Chester Popkowski            Attn:   Chester Popkowski    

      Vice President Finance and           Vice President Finance and    

      Internal Audit           Internal Audit    

       Telephone:   (773) 824-2336            Telephone:   (773) 824-2336    

       Telecopy:   (773) 824-2300            Telecopy:   (773) 824-2300    
 
                       
 
  with a copy to:       with a copy to:    
 
                       

      USF Corporation           USF Corporation    

      8550 W. Bryn Mawr Avenue           8550 W. Bryn Mawr Avenue    

      Suite 700           Suite 700    

      Chicago, IL 60631           Chicago, IL 60631    
 
                       

       Attn:   Senior Vice President, General            Attn:   Senior Vice
President,    

      Counsel & Secretary           General Counsel & Secretary    

       Telephone:   (773) 824-2286            Telephone:   (773) 824-2286    

       Telecopy:   (773) 824-2346            Telecopy:   (773) 824-2346    

Signature Page to
Receivables Sale Agreement



--------------------------------------------------------------------------------



 



                                      USF ASSURANCE CO. LTD.,             as a
Purchaser and its Purchaser Agent
 
                       
 
      By:   /s/ Chester J. Popkowski                    

--------------------------------------------------------------------------------

   
 
      Title:   President                    

--------------------------------------------------------------------------------

   
 
                                    Address:   USF Assurance Company Ltd.      
              PO Box HM 1179                     Hamilton HM EX                
    Bermuda    
 
                                         Attention:   Corporate Secretary    
 
                       

               with a copy to:        
 
                                        USF Assurance Company Ltd.              
      400 North LaSalle Street                     Apt. 2707                    
Chicago, Il 60610                      Attn:   Chester J. Popkowski President  
 

Signature Page to
Receivables Sale Agreement



--------------------------------------------------------------------------------



 



SCHEDULE I
DEFINITIONS

     The following terms have the meanings set forth, or referred to, below:

     “ABN AMRO” means ABN AMRO Bank N.V. in its individual capacity and not in
its capacity as the Agent.

     “Adverse Claim” means, for any asset or property of a Person, a lien,
security interest, charge, mortgage, pledge, hypothecation, assignment or
encumbrance, or any other right or claim, in, of or on such asset or property in
favor of any other Person, except those in favor of the Agent.

     “Affiliate” means, for any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such Person. For purposes of this definition, “control” means the power,
directly or indirectly, to either (i) vote ten percent (10%) or more of the
securities having ordinary voting power for the election of directors of a
Person or (ii) cause the direction of the management and policies of a Person.

     “Agent” is defined in the first paragraph hereof.

     “Agent’s Account” means the Agent’s account number 451118894850 at ABN AMRO
or such other account designated to the Seller, the Purchaser Agents and the
Purchasers by the Agent.

     “Aggregate Commitment” means the aggregate of all Commitments of all
Purchaser Groups, as such amount may be reduced pursuant to Section 1.6.

     “Aggregate Investment” means the sum of the Investments of all Purchasers.

     “Applicable Margin” is defined in the Fee Letter for the Windmill Purchaser
Group.

     “Bankruptcy Event” means, for any Person, that (a) such Person makes a
general assignment for the benefit of creditors or any proceeding is instituted
by such Person seeking to adjudicate it bankrupt or insolvent, or seeking the
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee or other similar
official for it or any substantial part of its property, (b) such Person takes
any corporate action to authorize any such action or (c) any proceeding of the
type described in clause (a) is instituted against such Person without the
consent of such Person and, except in the case of the Seller or any Obligor,
such proceeding continues undismissed or unstayed for 60 days, or an order for
relief is entered in any such proceeding.

     “Business Day” means any day other than (a) a Saturday, Sunday or other day
on which banks in New York City or Chicago, Illinois are authorized or required
to close, (b) a holiday on the Federal Reserve calendar and, (c) solely for
matters relating to a Eurodollar Tranche, a day on which dealings in Dollars are
not carried on in the London interbank market.

I - 1



--------------------------------------------------------------------------------



 



     “Change of Control” means (i) the Parent ceases to own (directly or
indirectly) all of the non-voting membership interests of the Seller; (ii) USF
Holding Corp. ceases to own (directly or indirectly) all of the voting
membership interests of the Seller; (iii) Broad Street Contract Services, Inc.
ceases to own (directly or indirectly) all of the issued and outstanding capital
stock of USF Holding Corp., or (iv) the Parent ceases to own (directly or
indirectly) all of the issued and outstanding shares of capital stock or other
equity interests of any Originator.

     “Charge-Off” means any Receivable that has or should have been (in
accordance with the applicable Credit and Collection Policy) charged-off or
written-off by the applicable Originator or Servicer.

     "Charge-Off Ratio” means, for any Fiscal Month, the ratio of (a) the
average aggregate outstanding balance of all Receivables which first became
Charge-Offs during such Fiscal Month to (b) the Collections received during such
Fiscal Month.

     “Collection” means any amount paid, or deemed paid, on a Receivable,
including from the proceeds of collateral securing, or any guaranty of, such
Receivable, by the Seller under Section 1.5(b) or by any Originator pursuant to
Section 3.2 of the Purchase Agreement.

     “Committed Conduit Purchaser” means each Person that becomes a Committed
Conduit Purchaser pursuant to a Transfer Supplement.

     “Committed Purchasers” means each Related Bank Purchaser for an Uncommitted
Conduit Purchaser and each Committed Conduit Purchaser.

     “Commitment” means, for each Committed Purchaser, the amount set forth on
Schedule II for such Committed Purchaser, and, for each Purchaser Group, the
amount set forth on Schedule II for such Purchaser Group, in each case as
adjusted in accordance with Sections 1.6 and 9.8.

     “Commitment Percentage” means, for each Related Bank Purchaser in a
Purchaser Group, the Commitment for such Related Bank Purchaser divided by the
Commitment of such Purchaser Group.

     “Commitment Termination Date” means December 27, 2005.

     “Concentration Limit” means the percentages of the Eligible Receivables
Balance set forth in the table below based upon the short-term credit ratings of
such Obligors from Moody’s and S&P:

I - 2



--------------------------------------------------------------------------------



 



                              Concentration Limit (% of Moody’s Rating

--------------------------------------------------------------------------------

  S&P Rating

--------------------------------------------------------------------------------

  Eligible Receivables Balance)

--------------------------------------------------------------------------------

      P-1
    A-1       4.5 %
      P-2
    A-2       3.5 %
      P-3
    A-3       2.5 %
None of the above
  None of the above     2.0 %

     For purposes of the foregoing, the lower of the two ratings shall apply. If
either Moody’s or S&P does not maintain a short-term unsecured senior debt
rating of an Obligor, the Concentration Limit for such Obligor shall be treated
as “None of the above”.

     “Conduit Purchaser” means each Committed Conduit Purchaser and Uncommitted
Purchaser.

     “Coverage Ratio” means, as of any date of determination, a fraction the
numerator of which is the sum of the Aggregate Investment and the Reserve and
the denominator of which is the Net Receivables Pool Balance.

     “CP Dealer” means, at any time for any Conduit Purchaser, each Person such
Conduit Purchaser then engages as a placement agent or commercial paper dealer.

     “CP Rate” means, for any Tranche Period for any CP Tranche, the per annum
rate equivalent to the weighted average cost (as determined by the related
Purchaser Agent and which shall include commissions of CP Dealers, incremental
carrying costs incurred with respect to commercial paper maturing on dates other
than those on which corresponding funds are received by the Conduit Purchaser,
other borrowings by the Conduit Purchaser and any other costs associated with
the issuance of commercial paper) of or related to the issuance of commercial
paper that are allocated, in whole or in part, by the Conduit Purchaser or the
related Purchaser Agent to fund or maintain such CP Tranche (and which may be
also allocated in part to the funding of other assets of the Conduit Purchaser);
provided, however, that if any component of such rate is a discount rate, in
calculating the “CP Rate” for such CP Tranche for such Tranche Period, the
Conduit Investor shall for such component use the rate resulting from converting
such discount rate to an interest bearing equivalent rate per annum.

     “CP Tranche” is defined in the definition of Tranche.

     “Credit and Collection Policy” means each Originator’s credit and
collection policy and practices relating to Receivables attached hereto as
Exhibit J-1 and J-2.

     “Deemed Collections” is defined in Section 1.5(c).

I - 3



--------------------------------------------------------------------------------



 



     “Default Ratio” means, for any Fiscal Month, the ratio of (a) the average
aggregate outstanding balance of all Defaulted Receivables during such Fiscal
Month to (b) the average aggregate outstanding balance of all Receivables during
such Fiscal Month.

     “Defaulted Receivable” means any Receivable (a) on which any amount is
unpaid more than 90 days past its invoice date, (b) the Obligor on which is the
subject of a Bankruptcy Event at the time of, or any time after the origination
of such Receivable or (c) that has been written-off by the Servicer.

     “Delinquency Ratio” means, for any Fiscal Month, the ratio of (a) the
average aggregate outstanding balance of all Delinquent Receivables during such
Fiscal Month to (b) the average aggregate outstanding balance of all Receivables
during such Fiscal Month.

     “Delinquent Receivable” means any Receivable on which any amount is unpaid
for more than 60, but not more than 90, days past its invoice date.

     “Designated Financial Officer” means the Senior Vice President, Vice
President, Chief Financial Officer, Treasurer, President or Chief Operating
Officer of the Seller or the relevant USF Entity, as applicable or such other
officer with similar responsibilities as the Servicer shall specify in a notice
to the Agent.

     “Desired Increase” is defined in Section 2.2.

     “Dilution Horizon Ratio” means, for any Fiscal Month, the quotient of (i)
the aggregate outstanding balance of Receivables originated during the prior
Fiscal Month divided by (ii) the Net Receivables Pool Balance as of the end of
such Fiscal Month.

     “Dilution Ratio” means, for any Fiscal Month, the ratio of (a) the average
aggregate amount of payments owed by the Seller pursuant to the first sentence
of Section 1.5(b) during such Fiscal Month to (b) the aggregate outstanding
balance of all Receivables originated during the prior Fiscal Month.

     “Dilution Reserve” means, at any time, the product of (i) the Net
Receivables Balance at such time and (ii) the Dilution Reserve Percent as of the
most recently ended Fiscal Month.

     “Dilution Reserve Percent” means for any Fiscal Month the product of (A)
and (B); where (A) is the sum of (i) the product of 2.5 and the average Dilution
Ratio for the most recent 12 Fiscal Months, and (ii) the product of (a) the
difference between the highest Dilution Ratio for the most recent 12 Fiscal
Months and the average Dilution Ratio for the most recent 12 Fiscal Months, and
(b) the quotient of the highest Dilution Ratio for the most recent 12 Fiscal
Months and the average Dilution Ratio for the most recent 12 Fiscal Months, and
(B) the Dilution Horizon Ratio for such Fiscal Month.

     “Discount” means, for any Tranche during any Tranche Period, (a) the
product of (i) the Discount Rate for such Tranche, (ii) the total amount of
Investment allocated to such Tranche Period, and (iii) the number of days
elapsed during such Tranche Period divided by (b) 360 days (or 365/366 days for
a Prime Tranche).

I - 4



--------------------------------------------------------------------------------



 



     “Discount Period” means, with respect to any Settlement Date or the
Liquidity Termination Date, the period from and including the preceding
Settlement Date (or if none, the date that the first Incremental Purchase is
made hereunder) to but not including such Settlement Date or Liquidity
Termination Date, as applicable.

     “Discount Rate” means, for any Tranche Period, the CP Rate, the Eurodollar
Rate or the Prime Rate.

     “Discount Reserve” means, at any time, the Discount Reserve Percent for the
most recently ended Fiscal Month multiplied by the Aggregate Investment at such
time.

     “Discount Reserve Percent” means, for any Fiscal Month, (i) the product of
(A) 1.5, (B) the Prime Rate plus 1.00%, and (C) the average of the Turnover
Ratios for the three Fiscal Months most recently ended, divided by (ii) 360.

     “Dollar” and “$” means lawful currency of the United States of America.

     “Early Payment Fee” means, if any Investment of a Purchaser allocated (or,
in the case of a requested Purchase not made by the Committed Purchasers for any
reason other than their default, scheduled to be allocated) to a Tranche Period
for a CP Tranche or Eurodollar Tranche is reduced or terminated before the last
day of such Tranche Period, including as the result of a Seller Repurchase (the
amount of Investment so reduced or terminated being referred to as the “Prepaid
Amount”), the cost to the relevant Purchaser of terminating or reducing such
Tranche, which (a) for a CP Tranche means any compensation payable in prepaying
the related commercial paper or, if not prepaid, any shortfall between the
amount that will be available to the applicable Conduit Purchaser on the
maturity date of the related commercial paper from reinvesting the Prepaid
Amount in Permitted Investments and the Face Amount of such commercial paper and
(b) for a Eurodollar Tranche will be determined based on the difference between
the LIBOR applicable to such Tranche and the LIBOR applicable for a period equal
to the remaining maturity of the Tranche on the date the Prepaid Amount is
received.

     “Eligible Receivable” means, at any time, any Receivable:

          (i) the Obligor of which (a) is a resident of, or organized under the
laws of with its chief executive office in, the United States of America; (b) is
not an Affiliate of any of the parties hereto or an Originator; (c) is not a
government or a governmental subdivision or agency; (d) is not the subject of a
Bankruptcy Event at the time of, or any time after, the origination of such
Receivable; and (e) is a customer of an Originator in good standing and not the
Obligor of Defaulted Receivables constituting more than 25% of such Obligor’s
Receivables or any Charge-Off;

          (ii) which is stated to be due and payable within 60 days after
invoice therefor;

          (iii) which is not a Defaulted Receivable, Delinquent Receivable or a
Charge-Off;

I - 5



--------------------------------------------------------------------------------



 



          (iv) which is an “account,” “payment intangible,” or “chattel paper”
within the meaning of Section 9-105 and Section 9-106, respectively of the UCC
of all applicable jurisdictions;

          (v) which is denominated and payable only in Dollars in the United
States of America;

          (vi) which arises under a contract or is invoiced on an invoice that
is in full force and effect and constitutes the legal, valid and binding
obligation of the related Obligor enforceable against such Obligor in accordance
with its terms subject to no offset, counterclaim, defense or other Adverse
Claim, and is not an executory contract or unexpired lease within the meaning of
Section 365 of the Bankruptcy Code;

          (vii) (a) which arises under a contract that contains an obligation to
pay a specified sum of money and is subject to no contingencies, and (b) which
is fully assignable without the consent of any Person;

          (viii) which does not, in whole or in part, contravene any law, rule
or regulation applicable thereto (including those relating to usury, truth in
lending, fair credit billing, fair credit reporting, equal credit opportunity,
fair debt collection practices and privacy);

          (ix) which satisfies all applicable requirements of the applicable
Credit and Collection Policy and was generated in the ordinary course of an
Originators’ business from the provision of transportation services to a related
Obligor solely by an Originator;

          (x) the purchase of which with proceeds of notes would constitute a
“current transaction” within the meaning of Section 3(a)(3) of the Securities
Act of 1933;

          (xi) which has not been extended, amended, rescinded or cancelled; and

          (xii) which directs payments by the related Obligor to be made to a
Lock-Box, a Lock-Box Account or, at any time prior to the date which is 45 days
after the date hereof, the JPMorgan Lock-Box or the JPMorgan Lock-Box Account.

     “Eligible Receivable Balance” means at any time, the aggregate outstanding
balance of all Eligible Receivables.

     “Enhancement Bank” means, for Windmill, ABN AMRO; provided, however, to the
extent the Enhancement Bank is no longer party to the Windmill Transfer
Agreement all references herein to the Enhancement Bank (with respect to
Windmill) shall be of no further force and effect.

     “Eurodollar Rate” means for any Tranche Period for a Eurodollar Tranche,
the sum of (a) the sum of (i) LIBOR for such Tranche Period divided by 1 minus
the “Reserve Requirement” plus (ii) the Applicable Margin, plus (b) on or after
the occurrence of a Termination Event, 2.00%; where “Reserve Requirement” means,
for any Tranche Period for a Eurodollar Tranche, the maximum reserve requirement
imposed during such Tranche Period on

I - 6



--------------------------------------------------------------------------------



 



     “eurocurrency liabilities” as currently defined in Regulation D of the
Board of Governors of the Federal Reserve System.

     “Eurodollar Tranche” is defined in the definition of “Tranche”.

     “Face Amount” means the face amount of any commercial paper issued by a
Conduit Purchaser on a discount basis or, if not issued on a discount basis, the
principal amount of such note and interest scheduled to accrue thereon to its
stated maturity.

     “Federal Funds Rate” means, for the Windmill Purchaser Group, for any day
the greater of (i) the highest rate per annum as determined by ABN AMRO at which
overnight Federal funds are offered to ABN AMRO for such day by major banks in
the interbank market, and (ii) if ABN AMRO is borrowing overnight funds from a
Federal Reserve Bank that day, the highest rate per annum at which such
overnight borrowings are made on that day. Each determination of the Federal
Funds Rate by ABN AMRO shall be conclusive and binding on the Seller except in
the case of manifest error.

     “Fee Letter” means, for each Purchaser Group, the letter agreement between
the Seller and the Purchaser Agent for such Purchaser Group, if any.

     “Fiscal Month” means each of the fiscal months of the Originators and the
Parent as set forth on Schedule IV.

     “Force Majeure Event” means an interruption of the business of the Servicer
or the Seller by Acts of God, riots, civil commotions, insurrections, wars or
any other causes beyond their respective control, or by any strikes or lockouts.

     “Funding Agreement” means any agreement or instrument executed by a Conduit
Purchaser and executed by or in favor of any Funding Source or executed by any
Funding Source at the request of such Conduit Purchaser.

     “Funding Source” means any insurance company, bank or other financial
institution providing liquidity, back-up purchase or credit support for any
Conduit Purchaser.

     “GAAP” means generally accepted accounting principles in the United States
of America, applied on a consistent basis.

     “Governmental Authority” means any (a) Federal, state, municipal or other
governmental entity, board, bureau, agency or instrumentality, (b)
administrative or regulatory authority (including any central bank or similar
authority), (c) court, judicial authority or arbitrator, in each case, whether
foreign or domestic, or (d) any accounting board or authority (whether or not a
part of government) which is responsible for the establishment or interpretation
of national or international accounting principles, in each case, whether
foreign or domestic.

     “Group Limit” means, for each Purchaser Group, the amount set forth on
Schedule II for such Purchaser Group, as adjusted in accordance with Sections
1.6 and 9.8.

     “Incorporated Covenants” is defined in Section 5.2(k).

I - 7



--------------------------------------------------------------------------------



 



     “Incremental Purchase” is defined in Section 1.1(b).

     “Initial Servicer” is defined in the first paragraph hereof.

     “Instructing Group” means Purchaser Agents (other than USF Assurance)
representing Purchaser Groups with a majority of the Commitments other than the
Commitments of USF Assurance.

     “Interim Liquidation” means any time before the Termination Date during
which no Reinvestment Purchases are made by any Purchaser, as established
pursuant to Section 1.2.

     “Investment” means, for each Purchaser, (a) the sum of (i) all Incremental
Purchases by such Purchaser and (ii) the aggregate amount of any payments or
exchanges made by, or on behalf of, such Purchaser to any other Purchaser under
Article II minus (b) all Collections, amounts received from other Purchasers
under Article II, all Repurchases and other amounts received or exchanged and,
in each case, applied by the Agent or such Purchaser to reduce such Purchaser’s
Investment. A Purchaser’s Investment shall be restored to the extent any amounts
so received or exchanged and applied are rescinded or must be returned for any
reason.

     “JPMorgan Lock-Box” means USF Holland, 73032 Network Place, Chicago, IL
60661, Attn: LBX Title and Box 73032.

     “JPMorgan Lock-Box Account” means the lock-box account of USF Holland with
account number 5491045 at JPMorgan Chase Bank.

     “LIBOR” means, for any Tranche Period for a Eurodollar Tranche or other
time period, for the Windmill Purchaser Group and (unless specified otherwise in
its Fee Letter) each other Purchaser Group, the rate per annum (rounded upwards,
if necessary, to the next higher one hundred-thousandth of a percentage point)
for deposits in Dollars for a period equal to such Tranche Period or other
period, which appears on Page 3750 of the Telerate Service (or any successor
page or successor service that displays the British Bankers’ Association
Interest Settlement Rates for Dollar deposits) as of 11:00 a.m. (London, England
time) two Business Days before the commencement of such Tranche Period or other
period; provided that if for any Tranche Period for a Eurodollar Tranche no such
displayed rate is available (or, for any other period, if such displayed rate is
not available or the need to calculate LIBOR is not notified to the Agent at
least 3 Business Days before the commencement of the period for which it is to
be determined), the Agent shall determine such rate based on the rates ABN AMRO
is offered on deposits of such duration in the London interbank market.

     “LIBOR Business Day” shall mean a Business Day on which dealings in Dollars
are carried on in the London interbank market and on which commercial banks are
open for business in London.

     “LIBOR Interest Determination Date” shall mean the second LIBOR Business
Day immediately preceding the first day of the related Tranche Period.

I - 8



--------------------------------------------------------------------------------



 



     “Liquidation Period” means all times when an Uncommitted Purchaser is not
making Reinvestment Purchases pursuant to Section 1.1(d) and, for all
Purchasers, all times (x) during an Interim Liquidation and (y) on and after the
Termination Date.

     “Liquidity Bank” means any commercial lending institution identified as a
Liquidity Bank/Related Bank Purchaser on Schedule II hereto.

     “Lock-Box” means each post office box or bank box listed on Exhibit G, as
revised pursuant to Section 5.1(i).

     “Lock-Box Account” means each deposit account maintained by the Servicer at
a Lock-Box Bank for the purpose of receiving or concentrating Collections.

     “Lock-Box Agreement” means an agreement in substantially the form of
Exhibit H (or otherwise acceptable to the Agent) from the Seller and the
Servicer to each Lock-Box Bank, acknowledged and accepted by such Lock-Box Bank
and the Agent.

     “Lock-Box Bank” means each bank listed on Exhibit G, as revised pursuant to
Section 5.1(i).

     “Lock-Box Letter” means any letter delivered by the Agent in accordance
with a Lock-Box Agreement.

     “Loss Horizon Ratio” means, for any Fiscal Month, the quotient of (i) the
cumulative sales generated during the two prior Fiscal Months divided by (ii)
the Net Receivables Pool Balance at the end of such Fiscal Month.

     “Loss Proxy Ratio” means, as of the end of any Fiscal Month, the average of
the following amounts calculated for such Fiscal Month and each of the two prior
Fiscal Months: the amount, expressed as a percentage, equal to (a) the
outstanding balance of Defaulted Receivables (other than Receivables on which
any amount is unpaid more than 120 days past its original due date) as of the
end of the applicable Fiscal Month divided by (b) the aggregate outstanding
balance of all Receivables originated during the three Fiscal Months prior to
the applicable Fiscal Month.

     “Loss Reserve” means, at any time, the product of (i) the Net Receivables
Balance at such time and (ii) the Loss Reserve Percent for the most recently
ended Fiscal Month.

     “Loss Reserve Percent” means, for any Fiscal Month, the greater of (x) 10%
and (y) the product of (i) 2.5, times (ii) the Loss Horizon Ratio for such
Fiscal Month, times (iii) the highest Loss Proxy Ratio during the prior twelve
Fiscal Months.

     “Material Adverse Effect” means a material adverse effect on (i) any USF
Entity’s ability to perform its obligations under or in connection with, or the
enforceability of, any Transaction Document, (ii) the business or condition
(financial or otherwise) of any USF Entity and its Subsidiaries taken as a
whole, (iii) the interests of the Seller, the Agent, any Purchaser Agent or any
Purchaser under or in connection with any Transaction Document or (iv) the
enforceability or collectibility of any Receivable not due to the
creditworthiness of the Obligors.

I - 9



--------------------------------------------------------------------------------



 



     “Matured Aggregate Investment” means, at any time, the Matured Value of the
Conduit Purchasers’ Investments plus the total Investments of all other
Purchasers then outstanding.

     “Matured Value” means, of any Investment, the sum of such Investment and
all unpaid Discount, fees and other amounts scheduled to become due (whether or
not then due) on such Investment during all Tranche Periods to which any portion
of such Investment has been allocated.

     “Maximum Incremental Purchase Amount” means, at any time, the lesser of
(a) the difference between the Purchase Limit and the Aggregate Investment then
outstanding and (b) the difference between the Aggregate Commitment and the
Matured Aggregate Investment then outstanding.

     “Moody’s” means Moody’s Investors Service, Inc.

     “Net Receivables Balance” means the Eligible Receivables Balance minus the
sum of the amounts (determined for each Obligor) by which the portion of the
Eligible Receivable Balance owed by an Obligor exceeds the Concentration Limit
for such Obligor.

     “Obligor” means, for any Receivable, each Person obligated to pay such
Receivable and each guarantor of such obligation.

     “Originators” means USF Reddaway Inc., an Oregon corporation, and USF
Holland Inc., a Michigan corporation, and each other Subsidiary of the Parent
that shall from time to time become a party to the Purchase and Sale Agreement.

     “Parent” means USF Corporation, a Delaware corporation.

     “Percentage Factor” means, at any time in respect of any Purchaser, a
fraction (expressed as a percentage) the numerator of which is the Investment
plus the Purchaser Reserve of such Purchaser at such time and the denominator of
which is the Net Receivables Balance at such time. Except as contemplated by
Section 1.1(f), the Percentage Factor shall change at any time that such
Purchaser’s Investment or the Net Receivables Balance changes.

     “Performance Guaranty” means the Performance Guaranty, dated as of the date
hereof, issued by the Parent in favor of the Agent.

     “Periodic Report” is defined in Section 3.3.

     “Permitted Investments” means (a) evidences of indebtedness issued by, or
guaranteed by the full faith and credit of, the federal government of the United
States of America, (b) repurchase agreements with banking institutions or
broker-dealers the short term unsecured indebtedness of which is rated at least
“A-1+” (or the equivalent) by S&P and at least “P-1” (or the equivalent) by
Moody’s registered under the Securities Exchange Act of 1934 which are fully
secured by obligations of the kind specified in clause (a), (c) money market
funds (i) rated not lower than the highest rating category from Moody’s and “AAA
m” or “AAAm-g,” from S&P or (ii) which are otherwise acceptable to the Rating
Agencies or (d) commercial paper issued by any corporation incorporated under
the laws of the United States of America and rated at least

I - 10



--------------------------------------------------------------------------------



 



“A-1+” (or the equivalent) by S&P and at least “P-1” (or the equivalent) by
Moody’s. All Permitted Investments must (1) be denominated and payable only in
Dollars, (2) not have an “r” designation if rated by S&P, and (3) must mature
(A) within thirty (30) days after the date of purchase thereof or (B) by the
date on which the funds so invested are needed in order to make any payment
required hereunder.

     “Person” means an individual, partnership, corporation, association, joint
venture, Governmental Authority or other entity of any kind.

     “Potential Termination Event” means any Termination Event or any event or
condition that with the lapse of time or giving of notice, or both, would
constitute a Termination Event.

     “Prime Rate” means for the Windmill Purchaser Group and (unless specified
otherwise in its Fee Letter) each other Purchaser Group, for any period, the
daily average during such period of (a) the greater of (i) the floating
commercial Purchase rate per annum of ABN AMRO (which rate is a reference rate
and does not necessarily represent the lowest or best rate actually charged to
any customer by ABN AMRO) announced from time to time as its prime rate or
equivalent for Dollar purchases in the United States of America, changing as and
when said rate changes and (ii) the Federal Funds Rate plus 0.75% plus (b) on or
after the occurrence of a Termination Event, 2.0%.

     “Prime Tranche” is defined in the definition of “Tranche”.

     “Purchase” is defined in Section 1.1(a).

     “Purchase Agreement” means the Purchase and Sale Agreement dated as of the
date hereof among the Seller, the Originators and the Parent.

     "Purchase Amount” is defined in Section 1.1(c).

     “Purchase Date” is defined in Section 1.1(c).

     “Purchase Interest” means, for a Purchaser, the percentage ownership
interest in the Receivables and Collections held by such Purchaser, calculated
when and as described in Section 1.1(a); provided, however, that (except for
purposes of computing a Purchase Interest or the Sold Interest in Section 1.5 or
1.7) at any time the Sold Interest would otherwise exceed 100% each Purchaser
then holding any Investment shall have its Purchase Interest reduced by
multiplying such Purchase Interest by a fraction equal to 100% divided by the
Sold Interest otherwise then in effect, so that the Sold Interest is thereby
reduced to 100%.

     “Purchase Limit” means $100,000,000.

     “Purchaser Agent” means any of the Windmill Purchaser Agent, USF Assurance
or any other person who becomes a party to this Agreement as a Purchaser Agent
for a Purchaser Group pursuant to a Transfer Supplement.

I - 11



--------------------------------------------------------------------------------



 



     “Purchaser Group” means, (x) for each Conduit Purchaser, such Conduit
Purchaser, its Related Bank Purchasers (if any) and (without duplication) its
related Liquidity Banks and Enhancement Banks, and (y) for USF Assurance,
itself.

     “Purchaser Reserve” means, for each Purchaser, an amount obtained by
multiplying the Reserve by the quotient of (i) the outstanding Investment of
such Purchaser divided by (ii) the Aggregate Investment at such time.

     “Purchasers” means the Conduit Purchasers, the Related Bank Purchasers and
USF Assurance.

     “Put” is defined in Section 2.l(a).

     “Ratable Share” means, for each Purchaser Group, (i) if at such time USF
Assurance has any outstanding Investment, such Purchaser Group’s Group Limit
divided by the aggregate Group Limits of all Purchaser Groups and (ii)
otherwise, such Purchaser Group’s Commitment divided by the Aggregate
Commitment.

     “Rating Agency” means, for any Conduit Purchaser, Moody’s, S&P and any
other rating agency such Conduit Purchaser chooses to rate its commercial paper
notes.

     “Ratings” means, for any Conduit Purchaser, the ratings by the Rating
Agencies of such Conduit Purchaser of the indebtedness for borrowed money of
such Conduit Purchaser.

     “Receivable” means each obligation of an Obligor to pay for services
rendered by an Originator and sold or purported to be sold to the Seller under
the Purchase Agreement and includes (i) the related Originator’s rights to
payment of any interest or finance charges relating to such Receivable, (ii) all
security interests, guaranties and property securing or supporting payment of
such Receivable, (iii) all Records, (iv) all rights of Seller under the Purchase
Agreement with respect thereto, and (v) and all proceeds of the foregoing.
Deemed Collections shall reduce the outstanding balance of Receivables
hereunder, so that any Receivable that has its outstanding balance deemed
collected shall cease to be a Receivable hereunder after (x) the Servicer
receives payment of such Deemed Collections under Section 1.5(b) or (y) if such
Deemed Collection is received before the Termination Date, an adjustment to the
Sold Interest permitted by Section 1.5(c) is made.

     “Records” means, for any Receivable, all contracts, books, records and
other documents or information (including computer programs, tapes, disks,
software and related property and rights) relating to such Receivable or the
related Obligor.

     “Reinvestment Purchase” is defined in Section 1.1(b).

     “Related Bank Purchasers” means the Persons listed as such (and their
respective Purchase Commitments) for each Uncommitted Purchaser as listed on
Schedule II hereto.

     “Repurchase” means a USF Assurance Repurchase or a Seller Repurchase.

I - 12



--------------------------------------------------------------------------------



 



     “Reserve” means, at any time, the sum of the Loss Reserve, the Discount
Reserve and the Dilution Reserve.

     “Responsible Officer” means, with respect to any Person, the Chief
Financial Officer, General Counsel or Vice President of Finance of such Person.

     “Seller” is defined in the first paragraph hereof.

     “Seller Account” means the Seller’s account number 431-3110 at Harris Bank,
Chicago (ABA # 071000288) or such other account designated by the Seller to the
Agent with at least ten (10) days prior notice.

     “Seller Repurchase” is defined in Section 1.9(b).

     “Servicer” is defined in Section 3.1(a).

     “Servicer Fee” is defined in Section 3.6.

     “Servicer Replacement Event” means the occurrence of any one or more of the
following:

          (a) any representation, warranty, certification or statement made, or
deemed made by any Originator or the Servicer in, or pursuant to, any
Transaction Document proves to have been incorrect in any material respect when
made or deemed made; provided that any breach of representation, warranty,
certification or statement made with respect to a Receivable shall not
constitute a Servicer Replacement Event if the Coverage Ratio does not exceed
100% after a recalculation thereof without including such Receivable; or

          (b) the Servicer fails to make any payment or other transfer of funds
hereunder when due and such failure shall continue for three days; or

          (c) (i) the Servicer fails to perform any Incorporated Covenant;
(ii) the Servicer fails to perform any covenant or agreement contained in
Article III of this Agreement if such failure continues for three (3) Business
Days; or (iii) or the Servicer fails to perform any other covenant or agreement
in any Transaction Document to which it is a party if such failure continues
uncured for a period of thirty (30) days; provided that any breach of
representation, warranty, certification or statement made with respect to a
Receivable shall not constitute a Servicer Replacement Event if the Coverage
Ratio does not exceed 100% after a recalculation thereof without including such
Receivable; or

          (d) a Bankruptcy Event occurs with respect to any USF Entity; or

          (e) (i) any USF Entity, directly or indirectly, disaffirms or contests
the validity or enforceability of any Transaction Document or (ii) any
Transaction Document to which it is a party fails to be the enforceable
obligation of any USF Entity; or

I - 13



--------------------------------------------------------------------------------



 



          (f) any USF Entity (i) generally does not pay its debts as such debts
become due or admits in writing its inability to pay its debts generally or
(ii) fails to pay any of its indebtedness and (except in aggregate principal
amount of less than $10,000,000) for all USF Entities) or defaults in the
performance of any provision of any agreement under which such indebtedness was
created or is governed and such default permits such indebtedness to be declared
due and payable or to be required to be prepaid before the scheduled maturity
thereof.

     “Settlement” means Windmill Settlement with respect to the Windmill
Purchaser Group and has the meaning set forth in the Fee Letter with respect to
any other Purchaser Group.

     “Settlement Period” means each Fiscal Month.

     “Settlement Date” means the 21st day of each calendar month or, if such day
is not a Business Day, the next following Business Day.

     “Sold Interest” is defined in Section 1.1(a).

     “S&P” means Standard & Poor’s Ratings Group.

     “Special Transaction Subaccount” is defined in the Windmill Transfer
Agreement.

     “Subordinated Note” means a revolving promissory note issued by the Seller
to an Originator under the Purchase Agreement.

     “Subsidiary” means any Person of which at least a majority of the voting
stock (or equivalent equity interests) is owned or controlled by such Person or
by one or more other Subsidiaries of such Person.

     “Taxes” means all taxes, charges, fees, levies or other assessments
(including income, gross receipts, profits, withholding, excise, property,
sales, use, license, occupation and franchise taxes and including any related
interest, penalties or other additions) imposed by any jurisdiction or taxing
authority (whether foreign or domestic).

     “Termination Date” means the earliest of (a) the Business Day designated by
the Seller with no less than five Business Days prior notice to the Agent,
(b) the date of the occurrence of a Termination Event under paragraph (d) of the
definition thereof, (c) the date designated by the Agent (at the direction of
either (i) the Instructing Group or (ii) if only USF Assurance shall have any
outstanding Investment at such time, USF Assurance) following the occurrence of
a Termination Event other than under paragraph (d) of the definition thereof,
and (d) the earlier of (i) December 24, 2007, and (ii) the Commitment
Termination Date.

     “Termination Event” means the occurrence of any one or more of the
following:

          (a) any representation, warranty, certification or statement made, or
deemed made by any USF Entity in, or pursuant to, any Transaction Document
proves to have been incorrect in any material respect when made or deemed made;
provided that any breach of a representation, warranty, certification or
statement made with respect to a

I - 14



--------------------------------------------------------------------------------



 



Receivable shall not constitute a Termination Event if the Coverage Ratio does
not exceed 100% after a recalculation thereof without including such Receivable;
or

          (b) any USF Entity fails to make any payment or other transfer of
funds hereunder when due (including any payments under Section 1.5(a)), and such
failure shall continue for three days; or

          (c) (i) any USF Entity fails to perform any covenant or agreement
contained in Article III of this Agreement if such failure continues for three
(3) Business Days or (ii) any USF Entity fails to perform any other covenant or
agreement in any Transaction Document to which it is a party and such breach (in
the care of this clause (ii)) continues uncured for a period of thirty
(30) days; provided that a breach of covenant or agreement with respect to a
Receivable shall not constitute a Termination Event if the Coverage Ratio does
not exceed 100% after a recalculation thereof without including such Receivable;
or

          (d) a Bankruptcy Event occurs with respect to any USF Entity; or

          (e) as of the end of any Fiscal Month, the three-Fiscal Month rolling
average Delinquency Ratio, the three-Fiscal Month rolling average Default Ratio,
the three-Fiscal Month rolling average Dilution Ratio or the Charge-Off Ratio
exceeds the applicable percentage determined in accordance with the chart on
Schedule III hereto; or

          (f) as of the end of any Fiscal Month, the average Turnover Ratio for
the three most recently ended Fiscal Months exceeds 90 days; or

          (g) the Coverage Ratio exceeds 100% for three (3) consecutive Business
Days; or

          (h) any USF Entity directly or indirectly, disaffirms or contests in
writing the validity or enforceability of any Transaction Document or (ii) any
Transaction Document fails to be the enforceable obligation of any USF Entity;
or

          (i) (i) any USF Entity (A) generally does not pay its debts as such
debts become due or admits in writing its inability to pay its debts generally
or (B) fails to pay any of its indebtedness (except in aggregate principal
amount of less than $10,000,000 for all USF Entities other than the Seller) or
defaults in the performance of any provision of any agreement under which such
indebtedness was created or is governed and such default permits such
indebtedness to be declared due and payable or to be required to be prepaid
before the scheduled maturity thereof; or

          (j) a Change of Control shall occur; or

          (k) any Servicer Replacement Event shall occur.

     “Tranche” means a portion of the Investment of a Purchaser or of the
Related Bank Purchasers allocated to a Tranche Period pursuant to Section 1.3. A
Tranche is a (i) CP Tranche,

I - 15



--------------------------------------------------------------------------------



 



(ii) Eurodollar Tranche or (iii) Prime Tranche depending whether Discount
accrues during its Tranche Period based on a (i) CP Rate, (ii) Eurodollar Rate,
or (iii) Prime Rate.

     “Tranche Period” means (i) for any Tranche other than a CP Tranche a period
of days ending on a Business Day selected pursuant to Section 1.3, which (A) for
a LIBOR Tranche shall not exceed 180 days, and (B) for a Prime Tranche shall not
be less than 2 days and shall not exceed 30 days, and (ii) with respect to any
CP Tranche, (A) initially the period commencing on (and including) the date of
the initial purchase or funding of such CP Tranche and ending on (but excluding)
the next following Settlement Date, and (B) thereafter, each period commencing
on (and including) a Settlement Date and ending on (but excluding) the next
following Settlement Date.

     “Transaction Documents” means this Agreement, each Fee Letter, the Purchase
Agreement, the Performance Guaranty, the Subordinated Notes and all other
documents, instruments and agreements executed or furnished in connection
herewith and therewith.

     “Transfer Agreement” means for each Purchaser Group, the liquidity
agreement, if any, executed by the Purchasers in such Purchaser Group, as
amended from time to time.

     “Transfer Supplement” means an agreement among (i) the parties hereto
pursuant to which an existing Purchaser Group adds a new Purchaser and (ii) the
parties hereto and a new Purchaser Group pursuant to which such new Purchaser
Group becomes party to this Agreement.

     “Turnover Ratio” means, for any Fiscal Month, the product, expressed in
number of days, of (a) the fraction the numerator of which is the aggregate
outstanding balance of all Receivables as of the first day of such Fiscal Month
and the denominator of which is the Collections received during such Fiscal
Month and (b) 30.

     “UCC” means, for any state, the Uniform Commercial Code as in effect in
such state.

     “Uncommitted Conduit Purchaser” means Windmill and each other Person who
becomes an Uncommitted Purchaser pursuant to a Transfer Supplement.

     “Uncommitted Purchasers” means USF Assurance and the Uncommitted Conduit
Purchasers.

     “Unused Commitment” means, for any Committed Purchaser at any time, the
difference between its Commitment and its Investment then outstanding.

     “USF Assurance” is defined in the first paragraph hereof.

     “USF Assurance Repurchase” is defined in Section 1.9(a).

     “USF Credit Agreement” means the Credit Agreement, dated as of October 24,
2002, among US Freightways Corporation, the guarantors from time to time parties
thereto, the lenders from time to time parties thereto, and Harris Trust and
Savings Bank, as Administrative Agent, as in effect on the date hereof.

I - 16



--------------------------------------------------------------------------------



 



     “USF Entity” means the Seller, any Originator and the Initial Servicer.

     “Windmill” is defined in the first paragraph hereof.

     “Windmill Committed Purchasers” means the Related Bank Purchasers for
Windmill.

     “Windmill Purchaser Agent” means ABN AMRO.

     “Windmill Purchaser Group” means Windmill, ABN AMRO, as the Related Bank
Purchaser for Windmill and ABN AMRO as the Liquidity Bank and Enhancement Bank
for Windmill.

     “Windmill Settlement” means the sum of all claims and rights to payment
pursuant to Section 1.5 or 1.7 or any other provision owed to Windmill (or owed
to the Agent or the Servicer for the benefit of Windmill) by the Seller that, if
paid, would be applied to reduce Windmill’s Investment.

     “Windmill Transfer Agreement” means, the Windmill Transfer Agreement, dated
as of the date hereof, between Windmill, ABN AMRO Bank N.V., in its capacity as
the Windmill Agent, Windmill’s Letter of Credit Provider and a Liquidity Bank
and the other Persons who become Liquidity Banks thereunder.

     The foregoing definitions shall be equally applicable to both the singular
and plural forms of the defined terms. Unless otherwise inconsistent with the
terms of this Agreement, all accounting terms used herein shall be interpreted,
and all accounting determinations hereunder shall be made, in accordance with
GAAP. Amounts to be calculated hereunder shall be continuously recalculated at
the time any information relevant to such calculation changes.

I - 17



--------------------------------------------------------------------------------



 



SCHEDULE II

A. RELATED BANK PURCHASERS AND PURCHASE COMMITMENTS OF RELATED BANK
PURCHASERS

                    NAMES OF RELATED     UNCOMMITTED   GROUP LIMIT   BANK
PURCHASER AND   COMMITMENTS OF RELATED CONDUIT PURCHASE   $100,000,000  
LIQUIDITY BANK   BANK PURCHASERS               Windmill       ABN AMRO Bank N.V.
  $102,000,000               COMMITTED CONDUIT           COMMITMENT OF COMMITTED
PURCHASER       GROUP LIMIT   CONDUIT PURCHASERS               None       N/A  
N/A

B. NON-CONDUIT PURCHASERS

      UNCOMMITTED NON- CONDUIT     PURCHASER   GROUP LIMIT       USF ASSURANCE  
$100,000,000

II-1



--------------------------------------------------------------------------------



 



SCHEDULE III

ASSET BASED PERFORMANCE RATIOS

                              Delinquency         Default Ratio

--------------------------------------------------------------------------------

  Ratio

--------------------------------------------------------------------------------

  Dilution Ratio

--------------------------------------------------------------------------------

  Charge-Off Ratio

--------------------------------------------------------------------------------

6.5%
    7.5 %     15.0 %     1.0 %

III-1



--------------------------------------------------------------------------------



 



SCHEDULE IV

FISCAL MONTHS

IV-1



--------------------------------------------------------------------------------



 



Exhibit A

TO
RECEIVABLES SALE AGREEMENT

FORM OF INCREMENTAL PURCHASE REQUEST

______________, ______

ABN AMRO Bank N.V., as the Agent
Asset Securitization, Structured Finance
540 West Madison Street, 27th Floor
Mailcode C540-2721
Chicago, IL 60661

     
Re:
  Receivables Sale Agreement dated as of December 28, 2004 (the “Sale
Agreement”) among USF Finance Company LLC, the Initial Servicer, ABN AMRO Bank
N.V., as Agent, the Purchaser Agents from time to time party thereto and the
Purchasers thereunder

Ladies and Gentlemen:

     The undersigned Seller under the above-referenced Sale Agreement hereby
confirms it has requested an Incremental Purchase of $      by [Purchaser] under
the Sale Agreement. In the event the Uncommitted Purchasers are unable or
unwilling to make the requested Incremental Purchase, the Seller hereby requests
an Incremental Purchase of $       by the Related Bank Purchasers under the Sale
Agreement. The interest rates for such Incremental Purchase will be governed by
the Sale Agreement or the applicable Fee Letter for each Purchaser, as
appropriate.]

     Attached hereto as Schedule I is information relating to the proposed
Incremental Purchase required by the Sale Agreement. If on the date of this
Incremental Purchase Request (“Notice”), an Interim Liquidation is in effect,
this Notice revokes our request for such Interim Liquidation so that
Reinvestment Purchases shall immediately commence in accordance with Section
1.1(d) of the Sale Agreement.

     The Seller hereby certifies that both before and after giving effect to
[each of] the proposed Incremental Purchase[s] contemplated hereby and the use
of the proceeds therefrom, all of the requirements of Section 7.2 of the Sale
Agreement have been satisfied.

A - 1



--------------------------------------------------------------------------------



 



              Very truly yours,
 
            USF Finance Company LLC
 
       

  By    

  Title    

     

--------------------------------------------------------------------------------

A - 2



--------------------------------------------------------------------------------



 



Schedule I

to

Incremental Purchase Requests

Summary of Information Relating to Proposed Sale(s)

     1. Dates, Amounts, Purchaser(s)

                             
A1
  Date of Notice                                 
 
                           
A2
  Measurement Date (the last Business Day of the Fiscal Month immediately
preceding the month in which the Date of Notice occurs)                         
       
 
                           
A3
  Proposed Purchase Dates (each of which is a Business Day)               
                                            
 
                           
A4
  Respective Proposed
Incremental Purchase on
each such Purchase Date   $             $             $             $          
       
 
                           

  (each Incremental Purchase must be in a minimum amount of $1,000,000 and
multiples thereof, or, if less, an amount equal to the Maximum Incremental
Purchase Amount)   (A4A)   (A4B)   (A4C)   (A4D)        
 
                           
A5
  Allocation among
Purchasers                        

A - 3



--------------------------------------------------------------------------------



 



                             

  Conduit Purchasers   $             $             $             $              
   
 
                           

       Name of Related                        

       Bank                        

       Purchaser   $             $             $             $                  
 
                           

  Committed Non-Conduit
Purchasers   $             $             $             $                  
 
                           

  Uncommitted Non-Conduit
Purchasers   $             $             $             $                  
 
                           
A6
  Used Aggregate
Commitment Amount
(after such Incremental Purchase):               $                  
 
                           
A7
  Percentage Factor                        

  Conduit Purchasers                         %        

  Related Bank Purchaser                         %        

  Committed Non-Conduit Purchaser                         %        
 
                                Each proposed Purchase Date must be a Business
Day and must occur no later than two weeks after the Measurement Date set forth
above.

A - 4



--------------------------------------------------------------------------------



 



Exhibit C
TO
RECEIVABLES SALE AGREEMENT

FORM OF NOTIFICATION OF ASSIGNMENT TO WINDMILL
FROM THE WINDMILL COMMITTED PURCHASERS

                    ,                     

USF Finance Company LLC
8550 W. Bryn Mawr Avenue
Suite 700
Chicago, Illinois 60631

ABN AMRO Bank N.V., as Windmill Purchaser Agent
Asset Securitization, Structured Finance
540 West Madison Street, 27th Floor
Mailcode C540-2721
Chicago, IL 60661

Attn: Enhancement Bank-Windmill

[Insert Name and Address of each
   Windmill Committed Purchaser]

     
Re:
  Receivables Sale Agreement dated as of December 28, 2004 (the “Sale
Agreement”) among USF Finance Company LLC, the Initial Servicer, ABN AMRO Bank
N.V., as Agent, the Purchaser Agents from time to time party thereto and the
Purchasers thereunder

Ladies and Gentlemen:

     The Windmill Purchaser Agent under the above-referenced Sale Agreement
hereby notifies each of you that Windmill has notified the Windmill Purchaser
Agent pursuant to Section 2.3 of the Sale Agreement that it will purchase from
the Windmill Committed Purchasers     on    (the “Purchase Date”) that portion
of the Windmill Committed Purchasers’ Investments identified on Schedule I
hereto (the “Assigned Interest”). As further provided in Section 2.3 of the Sale
Agreement, upon payment by Windmill to the Windmill Purchaser Agent of the
purchase price of such Investments described on Schedule I hereto, effective as
of the Purchase Date the assignment by the Windmill Committed Purchasers to
Windmill of the Assigned Interest shall be complete and all payments thereon
under the Sale Agreement shall be made to Windmill.

C - 1



--------------------------------------------------------------------------------



 



     In accordance with the Sale Agreement, each Windmill Committed Purchaser’s
acceptance of the portion purchase price payable to it described on Schedule I
hereto constitutes its representation and warranty that it is the legal and
beneficial owner of the portion of the Assigned Interest related to its Purchase
Interest identified on Schedule I free and clear of any Adverse Claim created or
granted by it and that on the Purchase Date it is not subject to a Bankruptcy
Event.

              Very truly yours,
 
            ABN AMRO Bank N.V., as Windmill        Purchaser Agent
 
       

  By    

  Name    

     

--------------------------------------------------------------------------------


  Title    

     

--------------------------------------------------------------------------------

 
       

  By    

  Name    

     

--------------------------------------------------------------------------------


  Title    

     

--------------------------------------------------------------------------------

C - 2



--------------------------------------------------------------------------------



 



SCHEDULE I
TO
NOTIFICATION OF ASSIGNMENT

Dated ___________, _________

I. Amount of Windmill Committed Purchaser Investment Assigned:
$                    

II. Information for each Windmill Committed Purchaser.

                  Purchaser

--------------------------------------------------------------------------------

  Purchased Percentage

--------------------------------------------------------------------------------

  Purchase Price

--------------------------------------------------------------------------------

                    
                                                     
                    
                                                     
                    
                                                     
                    
                                                     
                    
                                                     

III. Information for Seller.

     Aggregate amounts of purchase price in excess of amount of Investment
assigned: $                    .

C - 3



--------------------------------------------------------------------------------



 



Exhibit D

Form of Periodic Report

D - 1



--------------------------------------------------------------------------------



 



Exhibit E

ADDRESSES AND NAMES OF SELLER AND ORIGINATORS

     1. Locations. (a) The chief executive office of the Seller and the
Originators are located at the following addresses:

     
Seller:
  8550 W. Bryn Mawr Avenue

  Chicago, IL 60631
 
   
USF Reddaway Inc.:
  16277 SE 130th Avenue

  Clackamas, OR 97015
 
   
USF Holland Inc.:
  750 E. 40th Street

  Holland, MI 49423

No such address was different at any time since December 1, 1999.

     (b) The following are all the locations where the Seller and the
Originators directly or through its agents maintain any Records:

      Same as (a) above, plus for Seller:
 
   

  16277 SE 130th Avenue

  Clackamas, OR 97015
 
   
and
   
 
   

  750 E. 40th Street

  Holland, MI 49423
 
    and for each of USF Reddaway Inc. and USF Holland Inc.:
 
   

  8550 W. Bryn Mawr Avenue

  Chicago, IL 60631

     2. Names. The following is a list of all names (including trade names or
similar appellations) used by the Seller and the Originators or any of its
divisions or other business units:

     

  USF Finance Company LLC

  USF Reddaway Inc.

  USF Holland Inc.

  US Freightways

E - 1



--------------------------------------------------------------------------------



 



Exhibit F

FORM OF BERMUDA COUNSEL OPINION

F - 1



--------------------------------------------------------------------------------



 



Exhibit G

LOCK BOXES AND LOCK-BOX BANKS

                  BANK   LOCK-BOX ADDRESSES   ACCOUNT NUMBER
USF Reddaway
  P.O. Box 31001-0890        
 
  Pasadena, CA 91110-0890     1017300995  
 
               
PNC Bank
               
 
               
USF Holland
  Standard Federal Bank NA     105430407  
 
  Drawer #5833        
Standard Federal Bank NA
  PO Box 79001        
 
  Detroit, MI 48279-5833        

G - 1



--------------------------------------------------------------------------------



 



Exhibit H
TO RECEIVABLES SALE AGREEMENT

FORM OF LOCK BOX AGREEMENT

H - 1



--------------------------------------------------------------------------------



 



Exhibit I

TO RECEIVABLES SALE AGREEMENT

COMPLIANCE CERTIFICATE

To:      ABN AMRO Bank N.V., as Agent, and each Purchaser

     This Compliance Certificate is furnished pursuant to Section [5.1(a)(iii)]
of the Receivables Sale Agreement, dated as of December 28, 2004 (as amended,
supplemented or otherwise modified through the date hereof, the “Sale
Agreement”), among USF Finance Company LLC, the Initial Servicer, the Agent, the
Purchaser Agents from time to time party thereto and the Purchasers thereunder.
Terms used in this Compliance Certificate and not otherwise defined herein shall
have the respective meanings ascribed thereto in the Sale Agreement.

     The undersigned hereby represents, warrants, certifies and confirms that:

     1. The undersigned is a duly elected Designated Financial Officer of the
undersigned.

     2. Attached hereto is a copy of the financial statements described in
Section 5.1(a)(i) or 5.1(a)(ii) of the Sale Agreement.

     3. The undersigned has reviewed the terms of the Transaction Documents and
has made, or caused to be made under his/her supervision, a detailed review of
the transactions and the conditions of the Seller and the Originators during and
at the end of the accounting period covered by the attached financial
statements.

     4. The examinations described in paragraph 3 hereof did not disclose, and
the undersigned has no knowledge of, the existence of any condition or event
which constitutes a Potential Termination Event, during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Compliance Certificate, except as set forth below.

     Described below are the exceptions, if any, to paragraph 4 listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action the undersigned has taken, is taking or proposes to take
with respect to each such condition or event:

     The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Compliance
Certificate in support hereof, are made and delivered this    day of    ,    .

I - 1



--------------------------------------------------------------------------------



 



              [Name of Seller or Originator]
 
       

  By:    

     

--------------------------------------------------------------------------------


      Designated Financial Officer

I - 2



--------------------------------------------------------------------------------



 



Exhibit J

CREDIT AND COLLECTION POLICIES

I - 3